--------------------------------------------------------------------------------

Exhibit 10.1 

AGREEMENT AND PLAN OF MERGER

DATED AS OF

JULY 14, 2020

BY AND AMONG

SPHERE 3D CORP.

RAINMAKER WORLDWIDE INC.

AND

S3D NEVADA INC.

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I The Merger 1 1.1 The Merger 1 1.2 Closing 1 1.3 Effective Time 2
1.4 Effects of the Merger 2 1.5 Organizational Documents of the Surviving
Corporation 2 1.6 Directors and Officers of the Surviving Corporation 2
1.7 Governance of Parent 2 1.8 Tax Consequences 2 ARTICLE II Effects of the
Merger; Exchange of Certificates 3 2.1 Effect on Capital Stock 3 2.2 Exchange of
Shares and Certificates 4 ARTICLE III Representations and Warranties of the
Company 6 3.1 Corporate Organization 6 3.2 Authorization 7 3.3 Capitalization 7
3.4 Consents 8 3.5 Financial Statements 8 3.6 Absence of Certain Changes 8
3.7 No Conflict, Breach, Violation or Default 9 3.8 Tax Matters 9 3.9 Title to
Properties 9 3.10 Certificates, Authorities and Permits 10 3.11 Labor Matters.
10 3.12 Intellectual Property 10 3.13 Environmental Matters 11 3.14 Litigation
11 3.15 Insurance Coverage 12 3.16 Compliance with OTC Continued Listing
Requirements 12 3.17 Brokers and Finders 12 3.18 Questionable Payments 12
3.19 Board Approval 12 3.20 Information Statement 12 3.21 Internal Controls 12
3.22 Related Party Transactions 13 3.23 Investment Company 13 3.24 Compliance
with Laws 13 3.25 No Other Representations or Warranties 13 ARTICLE IV
Representations and Warranties of Parent and Merger Sub 13 4.1 Organization,
Good Standing and Qualification 14 4.2 Authorization 14 4.3 Capitalization 14
4.4 Valid Issuance 14 4.5 Consents 15 4.6 Delivery of Parent Filings; Business
15 4.7 SEC Filings. 16 4.8 Absence of Certain Changes 16 4.9 No Conflict,
Breach, Violation or Default 17 4.10 Tax Matters 17 4.11 Title to Properties 17
4.12 Certificates, Authorities and Permits 17 4.13 Labor Matters. 17
4.14 Intellectual Property 18 4.15 Environmental Matters 18 4.16 Litigation 18
4.17 Financial Statements 19 4.18 Compliance with Continued Listing Requirements
19 4.19 Brokers and Finders 19 4.20 Questionable Payments 19 4.21 Form S-4 20
4.22 Internal Controls 20 4.23 Related Party Transactions 21 4.24 Investment
Company 21 4.25 Compliance with Laws 21 4.26 Insurance Coverage 21 4.27 Board
Approval.. 21 4.28 Proxy Statement.. 21 4.29 No Other Representations or
Warranties 22

i

--------------------------------------------------------------------------------


ARTICLE V Covenants Relating to Conduct of Business 22 5.1 Conduct of Business
of the Company 22 5.2 Conduct of Business of Parent 24 5.3 No Solicitation 26
5.4 Board of Directors Recommendation 27 ARTICLE VI Additional Agreements 28
6.1 Preparation of SEC Documents; Shareholders' Meeting 28 6.2 Access to
Information; Confidentiality 29 6.3 Commercially Reasonable Efforts 30
6.4 Indemnification and Insurance 30 6.5 Fees and Expenses 31 6.6 Announcements
31 6.7 Listing and 31 6.8 Tax-Free Reorganization Treatment 31 6.9 Conveyance
Taxes 31 6.10 Equity Awards 31 6.11 Consent of Accountants 31 6.12 Affiliate
Legends 32 6.13 Notification of Certain Matters 32 6.14 Section 16 Matters 32
6.15 State Takeover Laws 32 6.16 Further Assurances 32 6.17 Shareholder
Litigation 32 ARTICLE VII Conditions Precedent 33 7.1 Conditions to Each Party's
Obligation to Effect the Merger 33 7.2 Conditions to Obligations of Parent and
Merger Sub 33 7.3 Conditions to Obligations of the Company 34 ARTICLE VIII
Termination, Amendment and Waiver 35 8.1 Termination 35

ii

--------------------------------------------------------------------------------


8.2 Effect of Termination 36 8.3 Amendment 36 8.4 Extension; Waiver 36 ARTICLE
IX General Provisions 36 9.1 Nonsurvival of Representations and Warranties 36
9.2 Notices 36 9.3 Interpretation 37 9.4 Knowledge 38 9.5 Counterparts 38
9.6 Entire Agreement; No Third-Party Beneficiaries 38 9.7 Governing Law 38
9.8 Assignment 38 9.9 Consent to Jurisdiction 38 9.10 Headings, etc 38
9.11 Severability 38 9.12 Failure or Indulgence Not a Waiver; Remedies
Cumulative 38 9.13 Waiver of Jury Trial 38 9.14 Specific Performance 39

iii

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of July 14, 2020 (the "Agreement"),
is by and among Rainmaker Worldwide Inc., a Nevada corporation ("the "Company"),
Sphere 3D Corp., an Ontario corporation ("Parent"), and S3D Nevada Inc., a
Nevada corporation and wholly owned subsidiary of Parent ("Merger Sub").

WHEREAS, each of the respective Boards of Directors of Parent, Merger Sub and
the Company have approved the business combination between the Company and
Parent on the terms and subject to the conditions set forth in this Agreement;

WHEREAS, in furtherance thereof, the Board of Directors of each of Parent,
Merger Sub and the Company have approved this Agreement and the merger of Merger
Sub with and into the Company (the "Merger") so that the Company continues as
the surviving corporation in the Merger (sometimes referred to in such capacity
as the "Surviving Corporation"), upon the terms of and subject to the conditions
set forth in this Agreement and in accordance with the provisions of the Nevada
Business Corporation Act (the "NCA");

WHEREAS, the Board of Directors of the Parent has determined to recommend to its
shareholders the approval of this Agreement and the Merger;

WHEREAS, Parent, as the sole stockholder of Merger Sub, has adopted and approved
this Agreement and the Merger, and the Board of Directors of Parent has
authorized the issuance of common shares of the Parent (the "Parent Common
Shares") and preferred shares of the Parent (the "Parent Preferred Shares" and,
together with the Parent Common Shares, the "Parent Shares") in connection with
this Agreement (the "Parent Share Issuance");

WHEREAS, for United States federal income tax purposes, it is intended that the
Merger shall (i) qualify as a "reorganization" within the meaning of Section
368(a) of the Internal Revenue Code of 1986, as amended (the "Code") and (ii) to
not result in gain being recognized under Section 367(a)(1) of the Code (other
than for any stockholder that would be a "five-percent transferee shareholder"
(within the meaning of United States Treasury Regulations Section
1.367(a)-3(c)(5)(ii)) of the Company following the Merger that does not enter
into a five-year gain recognition agreement in the form provided in United
States Regulations Section 1.367(a)-8(c)) (the "Intended Tax Treatment"), and
this Agreement is intended to be, and is adopted as, a "plan of reorganization"
for purposes of Sections 354 and 361 of the Code; and

WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe certain
conditions to the Merger.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
The Merger

1.1 The Merger.  Upon the terms of and subject to the conditions set forth in
this Agreement, and in accordance with the NCA, at the Effective Time, Merger
Sub shall be merged with and into the Company, the separate corporate existence
of Merger Sub shall cease and the Company shall continue as the Surviving
Corporation as a wholly-owned subsidiary of Parent and shall succeed and assume
all the property, rights, privileges, powers and franchises of Merger Sub in
accordance with the NCA.

1.2 Closing.  The closing of the Merger (the "Closing") shall take place at
10:00 a.m., Eastern Daylight Time, on a date to be specified by the parties,
which shall be no later than the second Business Day after satisfaction or
waiver of all of the conditions set forth in Article VII (other than delivery of
items to be delivered at the Closing and other than those conditions that by
their nature are to be satisfied at the Closing, it being understood that the
occurrence of the Closing shall remain subject to the delivery of such items and
the satisfaction or waiver of such conditions at the Closing) at the offices of
Sichenzia Ross Ference LLP, 1185 6th Ave f37, New York, NY 10036, unless another
time, date or place is agreed to in writing by the parties hereto; provided,
however, that in no event shall the Closing or the Effective Time occur prior to
the satisfaction or waiver of the conditions in Article VII  of this Agreement. 
The date on which the Closing occurs is referred to herein as the "Closing
Date." A "Business Day" means any day except any Saturday, any Sunday, any day
which is a federal legal holiday in the United States or a statutory holiday in
the Province of Ontario, Canada or any day on which banking institutions in the
State of Nevada or in the Province of Ontario, Canada are authorized or required
by law or other governmental action to close.

--------------------------------------------------------------------------------

1.3 Effective Time.  Upon the terms of and subject to the conditions of this
Agreement, as soon as practicable on the Closing Date, the parties shall cause
the Merger to be consummated by filing an agreement of merger executed in
accordance with the relevant provisions of the NCA (the "Nevada Merger
Agreement") with the Secretary of State of the State of Nevada (the "Nevada
Secretary of State") and shall make all other filings or recordings required
under the NCA required to effect the Merger.  The Merger shall become effective
at such time as the Nevada Merger Agreement is duly filed with the Nevada
Secretary of State, or at such subsequent date or time as the Company and Parent
shall agree and specify in the Nevada Merger Agreement.  The date and time at
which the Merger becomes effective as set forth in the Nevada Merger Agreement
is referred to herein as the "Effective Time."

1.4 Effects of the Merger.  At the Effective Time, the Merger shall have the
effects set forth in this Agreement and in the applicable provisions of the
NCA.  Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all the rights, properties, privileges, powers and
franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities and duties of the Company and Merger Sub
shall become the debts, liabilities and duties of the Surviving Corporation in
the same manner as if the Surviving Corporation had itself incurred them.

1.5 Organizational Documents of the Surviving Corporation.  At the Effective
Time, the Company's Articles of Incorporation, as amended, and Bylaws (the
"Organizational Documents") shall be amended and restated in their entirety to
be in forms that are mutually agreed upon by Parent and the Company in their
reasonable judgment, and such amended Company Organizational Documents shall be
the articles of incorporation and bylaws of the Surviving Corporation (the
"Surviving Organizational Documents") until thereafter amended in accordance
with the NCA and as provided in such Surviving Organizations Documents.  After
the Effective Time, the authorized capital stock of the Surviving Corporation
shall consist of 200,000,000 shares of common stock, $0.001 par value,
10,000,000 shares of preferred stock, 0.001 par value, 6,000,000 of which have
been designated as Series A Preferred Stock

1.6 Directors and Officers of the Surviving Corporation.  The directors and
officers of Merger Sub shall be, from and after the Effective Time, the
directors and officers of the Surviving Corporation until their successors are
duly elected and qualified or until their earlier death, resignation or removal
in accordance with the Surviving Organizational Documents and the NCA. The
Parties will agree to the composition of the final board prior to the filing of
the joint Proxy/ Prospectus /Information Statement.

1.7 Governance of Parent.  The Company, Parent, Merger Sub and the Surviving
Corporation shall take all actions necessary so that the matters set forth on
Exhibit A occur on the Closing Date.

1.8 Tax Consequences.  It is intended by the parties hereto that the Merger
shall qualify for the Intended Tax Treatment for all relevant Tax purposes and
the parties shall not take any position inconsistent therewith in any Tax filing
or proceeding. In the event the parties determine that the Merger may not
qualify as a "reorganization" within the meaning of Section 368(a) of the Code,
they will cooperate in restructuring the transaction, to the extent reasonably
possible, to cause the Merger to so qualify.

"Tax" (and, with correlative meaning, "Taxes") means (i) any federal, state,
provincial, local or foreign net income, alternative or add-on minimum, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental, estimated or windfall profit tax, custom duty,
national insurance tax, health tax or other tax or other like assessment or
charge of any kind whatsoever, including social security contributions, in each
case together with any interest or any penalty, addition to tax or additional
amount imposed by any Governmental Authority responsible for the imposition of
any such tax (domestic or foreign), whether disputed or not, (ii) any Liability
for the payment of any amounts of the type described in clause (i) of this
sentence as a result of being a member of an affiliated, consolidated, combined,
unitary or aggregate group for any Tax period, and (iii) any Liability for the
payment of any amounts of the type described in clause (i) or (ii) of this
sentence as a result of being a transferee of or successor to any Person or as a
result of any express or implied obligation to indemnify any other Person, by
contract or otherwise.

2

--------------------------------------------------------------------------------

"Governmental Authority" means any court or tribunal, governmental,
quasi-governmental or regulatory body, administrative agency or bureau,
commission or authority or other body exercising similar powers or authority,
including any regulatory body, administrative agency or bureau, commission or
authority or other body.

"Liabilities" means debts, liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
known or unknown, including those arising under any Law, action or governmental
order and those arising under any contract.

ARTICLE II
Effects of the Merger; Exchange of Certificates

2.1 Effect on Capital Stock.  Upon the terms and subject to the conditions of
this Agreement, at the Effective Time, by virtue of the Merger and without any
action on the part of Parent, Merger Sub, the Company, the holders of any shares
of common stock, no par value, of the Company ("Company Common Stock") or the
holders of any shares of preferred stock of the Company ("Company Preferred
Stock" and, together with the Company Common Stock, the "Company Stock"):

(a) Company Stock.  Every share of Company Common Stock issued and outstanding
immediately prior to the Effective Time shall automatically be converted into
and represent the right to receive 1/3rd of one fully paid and nonassessable
Parent Common Share (the "Common Exchange Ratio") upon surrender of the Common
Certificate or Uncertificated Common Shares which immediately prior to the
Effective Time represented such share of Company Common Stock in the manner
provided in Section 2.2(b) (or, in the case of a lost, stolen or destroyed
Common Certificate, Section 2.2(i)).  Each share of Company Preferred Stock
issued and outstanding immediately prior to the Effective Time shall
automatically be converted into and represent the right to receive 1/3rd of one
fully paid and nonassessable Parent Preferred Share (the "Preferred Exchange
Ratio" and, together with the Common Exchange Ratio, the "Exchange Ratios" and
each, an "Exchange Ratio") upon surrender of the Preferred Certificate or
Uncertificated Preferred Shares in the manner provided in Section 2.2(b) (or, in
the case of a lost, stolen or destroyed Preferred Certificate, Section 2.2(i)).
The Parent Common Shares and Parent Preferred Shares to be issued to holders of
Company Common Stock and holders of Company Preferred Stock, respectively,
pursuant to this Agreement, together with any cash to be paid to such holders in
lieu of fractional shares pursuant to Section 2.1(e), are referred to as the
"Merger Consideration".  As a result of the Merger, at the Effective Time, each
holder of a Common Certificate or a Preferred Certificate, as the case may be,
shall cease to have any rights with respect thereto, except the right to receive
the applicable Merger Consideration payable in respect of the shares of Company
Common Stock represented by such Common Certificate or the shares of Company
Preferred Stock represented by such Preferred Certificate, as the case may be,
immediately prior to the Effective Time, any cash in lieu of fractional shares
payable pursuant to Section 2.1(e) and any dividends or other distributions
payable pursuant to Section 2.2(d), all to be issued or paid, without interest,
in consideration therefor upon the surrender of such Certificate in accordance
with Section 2.2(b) (or, in the case of a lost, stolen or destroyed Certificate,
Section 2.2(i)). 

(b) Capital Stock of Merger Sub.  Each issued and outstanding share of common
stock, par value $1.00 per share, of Merger Sub shall be cancelled upon
consummation of the Merger. 

(c) Company Options.  Prior to the Effective Time, all issued and outstanding
options to purchase Company Common Stock ("Company Options") whether vested or
unvested in accordance with their terms shall terminate as provided in Section
6.10.

(d) Company Warrants.  At the Effective Time, and in accordance with the terms
of each warrant to purchase shares of Company Common Stock ("Company Warrants")
that are issued and outstanding immediately prior to the Effective Time, Parent
shall issue a replacement warrant to each holder thereof providing that such
replacement warrant shall be exercisable for a number of Parent Common Shares
equal to the product of 1/3 the aggregate number of shares of Company Common
Stock issuable in respect of such Company Warrant immediately prior to the
Effective Time multiplied by the Exchange Ratio (the "Replacement Warrants"). 
Each Replacement Warrant shall contain appropriate provision such that the
provisions of each Company Warrant (including the exercise period and the
exercise price and provision for adjustment of the exercise price) shall
thereafter be maintained in each such Replacement Warrant as nearly equivalent
as may be practicable in relation to such Company Warrant except that the
exercise price shall be multiplied by 3 to reflect the Exchange Ratio.  From and
after the Effective Time, Parent shall comply with all of the terms and
conditions set forth in each such Replacement Warrant, including the obligation
to issue the Parent Common Shares contemplated thereby upon exercise thereof.
Set forth on Schedule 3.3 is a schedule of all outstanding Company Warrants.

3

--------------------------------------------------------------------------------

(e) Fractional Shares.  No fraction of a Parent Common Share or a Parent
Preferred Share will be issued by virtue of the Merger, but in lieu thereof, any
fraction of a Parent Common Share shares of Company Common Stock or Company
Preferred Stock, respectively, that would otherwise have been issued to a holder
(after aggregating all fractional Parent Common Shares that otherwise would be
received by such holder) or a fraction of a Parent Preferred Share (after
aggregating all fractional Parent Preferred Shares that otherwise would be
received by such holder), respectively, that would otherwise have been issued to
a holder shall be cancelled without payment, interest or any other compensation
of any kind.

(f) Adjustments to Exchange Ratio.  Notwithstanding any provision of this
Article II to the contrary (but without in any way limiting the covenants in
Section 5.1), the Exchange Ratios shall be adjusted to reflect fully the
appropriate effect of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into Parent
Common Share or Company Common Stock), reorganization, recapitalization,
reclassification or other like change with respect to Parent Shares or Company
Stock having a record date on or after the date hereof and prior to the
Effective Time.

2.2 Exchange of Shares and Certificates.

(a) Exchange Agent.  Prior to the Effective Time, Parent shall appoint an
exchange agent (the "Exchange Agent") for the purpose of exchanging for the
Merger Consideration (i) certificates representing shares of Company Common
Stock (the "Common Certificates"),  (ii) uncertificated shares of Company Common
Stock (the "Uncertificated Common Shares"), (iii) certificates representing
shares of Company Preferred Stock (the "Preferred Certificates" and, together
with the Common Certificates, the "Certificates"), and (iv) uncertificated
shares of Company Preferred Stock (the "Uncertificated Preferred Shares" and,
together with the Uncertificated Common Shares, the "Uncertificated Shares"). As
of the Effective Time, Parent shall deposit with the Exchange Agent the
aggregate Merger Consideration to be paid in respect of the Certificates and
Uncertificated Shares (the "Exchange Fund"). Promptly after the Effective Time,
Parent shall send, or shall cause the Exchange Agent to send, to each record
holder of shares of Company Stock at the Effective Time a letter of transmittal
and instructions (which shall specify that the delivery shall be effected, and
risk of loss and title shall pass, only upon proper delivery of the Certificates
or transfer of the Uncertificated Shares to the Exchange Agent) for use in such
exchange.

(b) Exchange Procedures.  Each holder of shares of Company Stock that have been
converted into the right to receive the Merger Consideration shall be entitled
to receive the Merger Consideration in respect of such Company Stock represented
by a Certificate or Uncertificated Share, upon (i) surrender to the Exchange
Agent of the applicable Certificate, together with a duly completed and validly
executed letter of transmittal and such other documents as may reasonably be
requested by the Exchange Agent, or (ii) receipt of an "agent's message" by the
Exchange Agent (or such other evidence, if any, of transfer as the Exchange
Agent may reasonably request) in the case of a book-entry transfer of the
applicable Uncertificated Shares. Until so surrendered or transferred, as the
case may be, each such Certificate or Uncertificated Share shall represent after
the Effective Time for all purposes only the right to receive such Merger
Consideration. No interest shall be paid or accrued on any amount payable upon
the surrender or transfer of any such Certificate or Uncertificated Share.

(c) Unregistered Holder. If any portion of the Merger Consideration is to be
paid to a Person other than the Person in whose name the surrendered Certificate
or the transferred Uncertificated Share is registered, it shall be a condition
to such payment that (i) either such Certificate shall be properly endorsed or
shall otherwise be in proper form for transfer or such Uncertificated Share
shall be properly transferred and (ii) the Person requesting such payment shall
pay to the Exchange Agent any transfer or other Tax required as a result of such
payment to a Person other than the registered holder of such Certificate or
Uncertificated Share or establish to the satisfaction of the Exchange Agent that
such Tax has been paid or is not payable.

4

--------------------------------------------------------------------------------

(d) Distributions with Respect to Unexchanged Shares.  No dividends or other
distributions with respect to a Parent Share with a record date after the
Effective Time shall be paid to the holder of any unsurrendered Certificate or
non-transferred Uncertificated Shares with respect to the right to receive
Parent Common Shares or Parent Preferred Shares, as the case may be, represented
thereby, and no cash payment in lieu of fractional shares shall be paid to any
such holder pursuant to Section 2.1(e), until (i) such Certificate has been
surrendered, or (ii) such Uncertificated Share has, in each case, been
transferred in accordance with this Article II.  Subject to all applicable laws,
statutes, orders, rules, regulations, policies or guidelines promulgated, or
judgments, decisions or orders entered by any federal, state, provincial, local
or foreign government, any court, administrative, regulatory or other
governmental agency, commission or authority or any non-governmental
self-regulatory agency, commission or authority ("Governmental Entity") (all
such laws, statutes, orders, rules, regulations, policies, guidelines,
judgments, decisions and orders, collectively, "Laws" or "Law"), following
surrender of any such Certificate or transfer of Uncertificated Shares, there
shall be paid to the recordholder thereof, without interest, (i) promptly after
such surrender and transfer, the number of whole Parent Common Shares or Parent
Preferred Shares, as the case may be, issuable in exchange therefor pursuant to
this Article II, together with any cash payable in lieu of a fractional Parent
Common Share or Parent Preferred Share, as the case may be, to which such holder
is entitled pursuant to Section 2.1(e) and the amount of dividends or other
distributions with a record date after the Effective Time theretofore paid with
respect to such whole Parent Common Shares or Parent Preferred Shares, as the
case may be, and (ii) at the appropriate payment date, the amount of dividends
or other distributions with a record date after the Effective Time and prior to
the date of such surrender and a payment date subsequent to the date of such
surrender payable with respect to such whole Parent Common Shares or Parent
Preferred Shares, as the case may be.

(e) No Further Ownership Rights in Company Stock.  All Parent Shares issued upon
the surrender for exchange of Certificates, or transfer of Uncertificated
Shares, in accordance with the terms of this Article II and any cash paid
pursuant to Section 2.1(e) or Section 2.2(d) shall be deemed to have been issued
(and paid) in full satisfaction of all rights pertaining to the shares of
Company Common Stock or shares of Company Preferred Stock, as the case may be,
previously represented by such Certificates or Uncertificated Shares. At the
Effective Time, the stock transfer books of the Company shall be closed and
there shall be no further registration of transfers on the stock transfer books
of the Surviving Corporation of the shares of Company Stock which were
outstanding immediately prior to the Effective Time. If, after the Effective
Time, Certificates are presented or Uncertificated Shares are transferred to the
Surviving Corporation or the Exchange Agent for any reason, they shall be
canceled and exchanged as provided in this Article II.

(f) Termination of Exchange Fund.  Any portion of the Exchange Fund which
remains undistributed to the holders of Certificates or Uncertificated Shares
one year after the Effective Time shall be delivered to Parent, upon demand, and
any holders of Certificates or Uncertificated Shares who have not theretofore
complied with this Article II shall thereafter look only to Parent for payment
of their claim for the Merger Consideration, and any dividends or distributions
pursuant to Section 2.2(d).

(g) Escheat; No Liability.  None of Parent, Merger Sub, Surviving Corporation or
the Exchange Agent shall be liable to any Person in respect of any Parent Shares
(or dividends or distributions with respect thereto) or cash from the Exchange
Fund delivered to a public official pursuant to any applicable abandoned
property, escheat or similar Law.  If any Certificate shall not have been
surrendered or Uncertificated Shares shall not have been transferred immediately
prior to the date on which any Parent Share, any cash in lieu of fractional
Parent Shares or any dividends or distributions with respect to a Parent Share
issuable in respect of such Certificate or Uncertificated Shares would escheat
to or otherwise become the property of any Governmental Entity, any such shares,
cash, dividends or distributions in respect of such Certificate or
Uncertificated Shares shall, to the extent permitted by applicable Law, become
the property of the Surviving Corporation, free and clear of all claims or
interest of any Person previously entitled thereto.

(h) Withholding Rights.  If required by applicable law, Parent or the Exchange
Agent shall be entitled to deduct and withhold from any consideration payable
pursuant to this Agreement to any Person who was a holder of Company Stock,
options or other securities or rights immediately prior to the Effective Time
such amounts as Parent or the Exchange Agent may be required to deduct and
withhold with respect to the making of such payment under the Code, or any
provision of federal, state, local or foreign Tax law. To the extent that
amounts are so withheld by Parent or the Exchange Agent and paid over to the
applicable tax authority, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person to whom such
consideration would otherwise have been paid. If any deduction or withholding is
required as contemplated by this Section 2.2(h), then the parties shall take all
reasonable steps to reduce the rate of withholding Tax as provided under
relevant Tax Law and practice.  The parties shall cooperate reasonably in
completing and filing documents required under the provisions of any applicable
Law in connection with reducing the rate of withholding Tax due under the laws
of the relevant territory or relevant double tax treaties, or in connection with
any claim to a refund of, or credit for, any required deduction or withholding.
In the event that any consideration payable in Parent Common Shares or Parent
Preferred Shares pursuant to this Agreement is subject to tax withholding,
Parent agrees that it shall withhold from such payment the minimum number of
whole Parent Common Shares or Parent Preferred Shares, respectively, required to
satisfy such tax withholding obligations at the minimum applicable withholding
rates and remit the amount of such tax withholding to the applicable tax
authority.

5

--------------------------------------------------------------------------------

(i) Lost, Stolen or Destroyed Certificates.  In the event any Certificate shall
have been lost, stolen or destroyed, the Exchange Agent shall issue in exchange
for such lost, stolen or destroyed Certificates, upon the making of an affidavit
of that fact by the holder thereof, such Parent Common Shares or such Parent
Preferred Shares, as the case may be, as may be required pursuant to Section
2.1(a), cash for fractional shares pursuant to Section 2.1(e) and any dividends
or distributions payable pursuant to Section 2.2(d); provided, however, that
Parent may, in its reasonable discretion and as a condition precedent to the
issuance thereof, require the owner of such lost, stolen or destroyed
Certificate to deliver an agreement of indemnification in form reasonably
satisfactory to Parent, or a bond in such sum as Parent may reasonably direct as
indemnity, against any claim that may be made against Parent or the Exchange
Agent in respect of the Certificate or Certificates alleged to have been lost,
stolen or destroyed.

(j) Investment of Exchange Fund.  The Exchange Agent shall invest any cash
included in the Exchange Fund as directed by Parent on a daily basis; provided,
that no such investment or loss thereon shall affect the amounts payable to
former shareholders of the Company after the Effective Time pursuant to this
Article II. Any interest and other income resulting from such investment shall
become a part of the Exchange Fund and any amounts in excess of the amounts
payable pursuant to this Article II shall promptly be paid to Parent.

ARTICLE III
Representations and Warranties of the Company

Subject to the exceptions set forth in a numbered or lettered section of the
disclosure letter of the Company addressed to Parent, dated as of the date
hereof and delivered to Parent with the parties' execution of this Agreement
(the "Company Disclosure Schedule") specifically referencing a representation or
warranty herein, the Company represents and warrants to Parent and Merger Sub
that the statements contained in this Article III (each of which exceptions and
disclosures set forth in any section or subsection of the Company Disclosure
Schedule will apply to any other section or subsection of the Company Disclosure
Schedule to the extent the relevance to such other section or subsection is
reasonably apparent from a reading of the text of such disclosure to a reader
unfamiliar with the business of the Company and its Subsidiaries, taken as a
whole) are true and correct on and as of the date hereof:

3.1 Corporate Organization. Each of the Company and its Subsidiaries is a
corporation duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties.  Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect.

As used in this Agreement, the terms "Material Adverse Change" or "Material
Adverse Effect" mean, with respect to Parent or the Company, as the case may be,
any change, effect, event, occurrence or state of facts that has or has had a
material adverse effect (i) on the business, properties, financial condition or
results of operations of such party and its subsidiaries, taken as a whole,
provided, however, that a Material Adverse Effect/Material Adverse Change will
be deemed not to include effects to the extent resulting from:  (A) any change,
after the date hereof, in Law, U.S. generally accepted accounting principles
("GAAP") with respect to the Company or the Parent, or the accounting rules and
regulations of the Securities and Exchange Commission or the Canadian Securities
Commissions, (B) any change in the market price or trading volume of Parent
Common Shares (it being understood that any change, effect, event, occurrence or
state of facts that is an underlying cause of such change in price or trading
volume shall not be excluded by virtue of this exception), (C) any change,
effect, event, occurrence or state of facts exclusively relating to any acts of
terrorism, sabotage, military action or war, (D) any change in or relating to
the United States or Canadian economy or United States or Canadian financial,
credit or securities markets in general, or (E) any change in or relating to the
industry in which such party operates or the markets for any of such party's
products or services in general, which change in the case of clauses (D) and (E)
does not affect such party to a materially disproportionate degree relative to
other entities operating in such markets or industries or serving such markets,
(F) the filing of any shareholder class action, derivative or similar litigation
arising from an alleged breach of fiduciary duty or misrepresentation in public
disclosure relating to this Agreement; provided, that the facts underlying such
litigation may constitute a Material Adverse Effect or Material Adverse Change;
or (ii) on the ability of such party to consummate the transactions contemplated
by this Agreement in substantially the manner contemplated hereby.

6

--------------------------------------------------------------------------------

As used in this Agreement, the term "Subsidiary" means with respect to any
Person, any corporation, association, business entity, partnership, limited
liability company or other Person of which such Person, either alone or together
with one or more Subsidiaries or by one or more other Subsidiaries (i) directly
or indirectly owns or controls securities or other interests representing at
least fifty percent (50%) of the voting power of such Person, or (ii) is
entitled, by Contract or otherwise, to elect, appoint or designate directors or
other members constituting a majority of the members of such Person's board of
directors, board of managers or other governing body.

3.2 Authorization.  The Company has the corporate power and authority to enter
into this Agreement and, subject only to the approval of the Merger by the
holders of a majority of the shares of Company Common Stock (the "Company
Shareholder Approval"), has taken all requisite action on its part, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of this Agreement and (ii) the authorization of the
performance of all obligations of the Company hereunder.  This Agreement
constitutes the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability, relating to or affecting creditors' rights generally and
to general equitable principles.

3.3 Capitalization.  The Company has set forth on Schedule 3.3 a description of
all duly and validly authorized capital stock. All of the issued and outstanding
shares of the Company's capital stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights and were
issued in full compliance with applicable Law and any rights of third parties.
All of the issued and outstanding shares of capital stock of each Subsidiary of
the Company have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities Law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no Lien. No
Person is entitled to pre-emptive or similar statutory or contractual rights
with respect to any securities of the Company.  Except as set forth in Schedule
3.3, there are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company or
any of its Subsidiaries is or may be obligated to issue any equity securities of
any kind and except as set forth in Schedule 3.3, neither the Company nor any of
its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind.  There are no voting agreements, buy-sell agreements,
option or right of first purchase agreements or other agreements of any kind
among the Company and any of the security holders of the Company relating to the
securities of the Company held by them. Except as described in Schedule 3.3, no
Person has the right to require the Company to register any securities of the
Company under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the "Securities Act"), whether on a demand
basis or in connection with the registration of securities of the Company for
its own account or for the account of any other Person. No securities that are
exchangeable or exercisable for, or convertible into, capital stock of the
Company is outstanding, other than as set forth on Schedule 3.3 hereto.

The Company does not have outstanding any shareholder purchase rights or "poison
pill" or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events (a "Rights Plan").

 As used in this Agreement, "Lien" means, with respect to any property or asset,
any mortgage, lien, pledge, charge, security interest, encumbrance, claim,
infringement, right of first refusal, preemptive right, community property right
or other adverse claim of any kind in respect of such property or asset. For
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any property or asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such property or asset.

7

--------------------------------------------------------------------------------

3.4 Consents.  The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby require
no consent of, action by or in respect of, or filing with, any Person,
Governmental Entity or official other than  (a) the filing of a certificate of
merger in accordance with the NCA, (b) compliance with any applicable
requirements of laws, rules and regulations in foreign jurisdictions governing
antitrust or merger control matters, (c) compliance with any applicable
requirements of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (the "Exchange Act"), (d) compliance with
any applicable requirements of the Securities Act, (e) the appropriate filings
and approvals under the rules of the OTC Markets (the "OTC"), including the OTC
Group's Pink Basic Disclosure Guidelines, and (f) other actions or filings the
absence or omission of which would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.

3.5 Financial Statements.  The Company will have made available to Parent no
later than July 1, 2020 true and complete copies of (i) the Company's audited
consolidated balance sheet, statement of earnings, statement of retained
earnings and statement of changes in financial position as at and for the year
ended December 31, 2019 together with the notes thereto, (ii) the balance sheet
of the Company as of the end of the month for the period from January 1, 2020 to
March 31, 2020 (collectively, the "Financial Statements"). Each balance sheet
included in the Financial Statements is true, complete and correct and presents
fairly the financial position of the Company and its Subsidiaries, on a
consolidated basis, as of the respective date of such balance sheet and each of
the statements of operations and retained earnings and cash flows included in
the Financial Statements is true, complete and correct and presents fairly the
results of operations and cash flows of the Company and its Subsidiaries, on a
consolidated basis, for the periods set forth therein, in each case in
accordance with GAAP consistently applied, except as otherwise noted therein.
Except as set forth in the Financing Statements, neither the Company nor any of
its Subsidiaries has incurred any Liabilities, contingent or otherwise, except
those incurred in the ordinary course of business, consistent (as to amount and
nature) with past practices since the date of such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

3.6 Absence of Certain Changes.  Between December 31, 2019 and the date of this
Agreement, except as described in Schedule 3.6, there has not been with respect
to the Company, any:

(a) Material Adverse Change or any change, event, circumstance, condition or
effect that would reasonably be expected to result in a Material Adverse Change;

(b) amendment or change in the Company's Charter Documents;

(c) incurrence, creation or assumption of (i) any Lien on any of its assets or
properties (other than Permitted Liens) or (ii) any Liability as a guarantor or
surety with respect to the obligations of any Person other than a Subsidiary of
the Company;

As used in this Agreement, "Permitted Liens" means (i) Liens disclosed on the
Company balance sheet, (ii) Liens for Taxes that are (A) not yet due and payable
as of the Closing Date or (B) being contested in good faith (and for which
adequate accruals or reserves have been established on the Company balance
sheet), and (iii) landlords', mechanics', carriers', workmen's, repairmen's or
other like liens or other similar encumbrances arising or incurred in the
ordinary course of business consistent with past practice that, in the
aggregate, do not materially impair the value or the present or intended use and
operation of the assets to which they relate.

(d) material damage, destruction or loss of any property or asset, whether or
not covered by insurance;

(e) declaration, setting aside or payment of any dividend on, or the making of
any other distribution in respect of, its capital stock;

(f) any material change with respect to its senior management or other key
personnel;

8

--------------------------------------------------------------------------------

(g) any actual or threatened material employee strikes, work stoppages,
slowdowns or lockouts or, to the Knowledge of the Company, any labor union
organization activity;

(h) making or entering into of any agreement with respect to any acquisition,
sale or transfer of all or substantially all of the assets of the Company;

(i) any change in accounting methods or practices (including any change in
depreciation or amortization policies or rates or revenue recognition policies)
or any revaluation of any of its assets;

(j) commencement of any action, suit, arbitration, mediation, proceeding, claim
or investigation, or receipt notice of or, to the Knowledge of the Company, a
threat of any action, suit, arbitration, mediation, proceeding, claim or
investigation against the Company relating to any of its business, properties or
assets;

(k) any negotiation with respect to, or any entry into, any agreement to do any
of the things described in the preceding clauses (a) - (j) (other than
negotiations and agreements with the Company and its representatives regarding
the transactions contemplated by this Agreement).

3.7 No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of this Agreement by the Company will not (a) conflict with or
result in a breach or violation of (i) any of the terms and provisions of, or
constitute a default under the Company Organizational Documents, or (ii) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any of its
Subsidiaries or any of their respective assets or properties, or (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of the Company or any of its Subsidiaries or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any material contract, except in
the case of clauses (a)(i) and (b) above, such as could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.

3.8 Tax Matters.  Prior to September 1, 2020, the Company and each of its
Subsidiaries shall have prepared and filed (or filed applicable extensions
therefor) all returns, declarations, reports, claims for refund, information
returns or statements relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof (the "Tax Returns") required to
have been filed by the Company or any such Subsidiary with all Governmental
Authorities and paid all Taxes shown thereon or otherwise due for payment, other
than any such Taxes which the Company or any Subsidiary are contesting in good
faith and for which adequate reserves have been provided and reflected in the
Financial Statements. The charges, accruals and reserves on the books of the
Company in respect of Taxes for all fiscal periods are adequate in all material
respects, and there are no material unpaid assessments against the Company or
any of its Subsidiaries nor, to the Company's Knowledge, any basis for the
assessment of any additional Taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole.  All Taxes and other assessments and levies that the Company or any of
its Subsidiaries is required to withhold or to collect for payment have been
duly withheld and collected and paid to the proper Governmental Authorities or
third party when due, other than any such Taxes which the Company or any of its
Subsidiaries are contesting in good faith and for which adequate reserves have
been provided and reflected in the Financial Statements. There are no Tax liens
or claims pending or, to the Company's Knowledge, threatened in writing against
the Company or any of its Subsidiaries or any of their respective assets or
property. There are no outstanding Tax sharing agreements or other such
arrangements between the Company and any of its Subsidiaries, on the one hand,
and any other corporation or entity, on the other hand. The Company has not
taken any other action or knows of any other fact relating to the Merger that
would reasonably be expected to prevent the Merger from qualifying for the
Intended Tax Treatment.

3.9 Title to Properties.  Except as disclosed in Schedule 3.9, the Company and
each of its Subsidiaries have good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from Liens
that would materially affect the value thereof or materially interfere with the
use made or currently planned to be made thereof by them; and except as
disclosed in Schedule 3.9, the Company and each of its Subsidiaries holds any
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or currently
planned to be made thereof by them. Such assets are sufficient for the continued
operation of the business of the Company as currently conducted. 

9

--------------------------------------------------------------------------------

3.10 Certificates, Authorities and Permits.  The Company and each of its
Subsidiaries possess adequate certificates, authorities or permits issued by
appropriate Governmental Authorities necessary to conduct the business now
operated by it, except to the extent failure to possess such certificates,
authorities or permits could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate, and neither the Company nor
any of its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit that, if
determined adversely to the Company or such Subsidiary, could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.

3.11 Labor Matters.

(a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any Laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any Laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees' health, safety,
welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company's Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company's employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company's Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company's
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company's Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times has been, in compliance with all applicable
Laws respecting employment (including Laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.  There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local Law, statute or
ordinance barring discrimination in employment.

(d) To the Company's Knowledge, the Company has no liability for the improper
classification by the Company of its employees as independent contractors or
leased employees prior to the date of this Agreement.

3.12 Intellectual Property.  The Company and its Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and its Subsidiaries as currently conducted, except where the failure to own,
license or have such rights could not reasonably be expected to result in a
Material Adverse Effect, individually or in the aggregate.  Except as described
in Schedule 3.12, (i) to the Company's Knowledge, there are no third parties who
have or will be able to establish rights to any Intellectual Property, except
for the ownership rights of the owners of the Intellectual Property which is
licensed to the Company or where such rights could not reasonably be expected to
result in a Material Adverse Effect, individually or in the aggregate; (ii)
there is no pending or, to the Company's Knowledge, threat of any, action, suit,
proceeding or claim by others challenging the Company or any of its
Subsidiaries' rights in or to, or the validity, enforceability, or scope of, any
Intellectual Property owned by or licensed to the Company or any of its
Subsidiaries or claiming that the use of any Intellectual Property by the
Company or any Subsidiary in their respective businesses as currently conducted
infringes, violates or otherwise conflicts with the intellectual property rights
of any third party; and (iii) to the Company's Knowledge, the use by the Company
or any of its Subsidiaries of any Intellectual Property by the Company or any of
its Subsidiaries in their respective businesses as currently conducted does not
infringe, violate or otherwise conflict with the intellectual property rights of
any third party.

As used in this Agreement, the term "Intellectual Property" means all the United
States and foreign intellectual property and other proprietary rights, arising
under statutory, common, or other law and whether or not perfected, owned by or
licensed to the Company or its Subsidiaries or Parent or its Subsidiaries, as
applicable, including (a) registered and unregistered trademarks, service marks,
brand names, certification marks, collective marks, d/b/a's, Internet domain
names, social media accounts and names, logos, symbols, trade dress, industrial
designs, assumed names, fictitious names, trade names, and other indicia of
origin, all applications and registrations for all of the foregoing, and all
goodwill associated therewith and symbolized thereby, including all extensions,
modifications and renewals of same; (b) patents, patent applications, patent
disclosures and inventions and discoveries which may be patentable and
improvements thereto, industrial designs, invention disclosures, and any and all
divisions, continuations, continuations-in-part, reissues, continuing patent
applications, reexaminations, and extensions thereof, any counterparts claiming
priority therefrom and like statutory rights related to the foregoing
(collectively, "Patents"); (c) know-how or other trade secrets, whether or not
reduced to practice, including processes, schematics, databases, formulae,
drawings, prototypes, models and designs (collectively, "Trade Secrets"); (d)
published and unpublished works of authorship (including computer software, mask
works and databases) whether copyrightable or not, copyrights therein and
thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof (collectively, "Copyrights");
and (e) computer programs, including any and all software implementation of
algorithms, models and methodologies, whether in source or object code form,
user interfaces, databases and compilations, including any and all data and
collections of data, and all manuals and other specifications and Documentation
and all know-how relating thereto (including all computer programs, object code,
source code, user interface, and databases and all rights under Patents, Trade
Secrets and Copyrights embodied therein).

10

--------------------------------------------------------------------------------

3.13 Environmental Matters.  To the Company's Knowledge, neither the Company nor
any of its Subsidiaries is in violation of any Environmental Laws, owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company's Knowledge,
threatened investigation that might lead to such a claim.

"Environmental Law" means any supranational, international, national (of any
jurisdiction), federal, provincial, state or local statute, law, regulation,
guideline, rule, standard or other legal requirement relating to pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface or subsurface strata), including any law or
regulation relating to emissions, discharges, releases or threatened releases of
Materials of Environmental Concern or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.

"Materials of Environmental Concern" include chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other substance that is currently regulated by an Environmental Law or that is
otherwise a danger to health, reproduction or the environment.

3.14 Litigation. Except as set forth on Schedule 3.14, there is no claim,
action, suit, proceeding, arbitration, complaint, charge or investigation
pending or, to the Company's knowledge, currently threatened (i) against the
Company or any of its Subsidiaries or any officer, director, shareholder or
employee of the Company or any of its Subsidiaries; or (ii) that questions or
would question the validity of this Agreement, any other agreement to be
delivered in connection therewith, or the right of the Company to enter into
such agreements, or to consummate the transactions contemplated thereby; or
(iii) that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  Neither the Company nor its Subsidiaries,
nor to the Company's knowledge, any of their respective officers, shareholders
or directors, is a party or is named as subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by the
Company or any of its Subsidiaries pending or which the Company or any of its
Subsidiaries intend to initiate.  The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company and its Subsidiaries) involving the
prior employment of any of the Company's or any of its Subsidiaries' employees,
their services provided in connection with the Company's and the Subsidiaries'
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.

11

--------------------------------------------------------------------------------

3.15 Insurance Coverage.  The Company and each of its Subsidiaries maintains in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and its Subsidiaries.

3.16 Compliance with OTC Continued Listing Requirements.  Except as disclosed in
Schedule 3.16 Filings, (a) the Company is in compliance with applicable OTC
continued listing requirements, (b) there are no proceedings pending or, to the
Company's Knowledge, threatened against the Company relating to the continued
listing of the Company Common Stock on the OTC, and (c) the Company has not
received any currently pending notice of the delisting of the Company Common
Stock from the OTC.

3.17 Brokers and Finders.  Except for fees and expenses of the Company's legal
counsel and independent auditors, and those fees set forth in Schedule 3.17, no
Person will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or any
of its Subsidiaries for any commission, fee or other compensation pursuant to
any agreement, arrangement or understanding entered into by or on behalf of the
Company.

3.18 Questionable Payments.  Neither the Company nor any of its Subsidiaries
nor, to the Company's Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any of its Subsidiaries, has on behalf of the Company
or any of its Subsidiaries or in connection with their respective businesses:
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any of its Subsidiaries; or (e) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

3.19 Board Approval.  The Board of Directors of the Company, by resolutions duly
adopted by a vote at a meeting duly called and held of all directors of the
Company present at the meeting (except for such directors as recused themselves
from the vote due to an interest in the transaction) and, as of the date hereof,
not subsequently rescinded or modified in any way, has, as of the date hereof
(i) determined that this Agreement and the transactions contemplated hereby are
fair to, and in the best interests of, the Company and the Company's
shareholders, (ii) directed that the Merger be submitted to the Company's
shareholders for approval, and (iii) resolved to recommend that the Company's
shareholders approve the Merger pursuant to and in accordance with this
Agreement and directed that such matter be approved by shareholders holding a
majority of shares of Company Common Stock.

3.20 Information Statement.  The information statement  to be provided by the
Company to its shareholders notifying them of the Company Shareholder Approval
(the "Information Statement") will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that no
representation or warranty is made by the Company with respect to any
information provided in writing by or on behalf of the Parent for inclusion in
the Information Statement.

3.21 Internal Controls.  The Company maintains "disclosure controls and
procedures", as such terms are defined under Exchange Act Rule 13a-15(e), that
are designed to ensure that information required to be disclosed in our Exchange
Act reports is recorded, processed, summarized and reported within the time
periods specified in the SEC's rules and forms, and that such information is
accumulated and communicated to our management, including the Company's Chief
Executive Officer and Principal Accounting Officer, as appropriate, to allow
timely decisions regarding required disclosures. The Company acknowledges that
any controls and procedures can provide only reasonable assurances of achieving
the desired control objectives. The Company has carried out an evaluation as
required by Rule 13a-15(d) under the supervision of and with the participation
of our management, including our Chief Executive Officer and Chief Financial
Officer, of the effectiveness of the design and operation of our disclosure
controls and procedure as of December 31, 2018 (such date, the "Evaluation
Date"). Based upon their evaluation, the Chief Executive Officer and Principal
Accounting Officer concluded that, as of the Evaluation Date, the Company's
disclosure controls and procedures were not effective. The Company's management
has used the framework set forth in the report entitled Internal
Control-Integrated Framework published by the Committee of Sponsoring
Organizations of the Treadway Commission (2013 framework), known as COSO, to
evaluate the effectiveness of our internal control over financial reporting. As
a result of our evaluation, the Company identified a material weakness in our
controls related to segregation of duties and other immaterial weaknesses in
several areas of data management and documentation. The Company's management is
composed of a small number of professionals resulting in a situation where
limitations on segregation of duties exist. Accordingly, as a result of the
material weakness identified above, the Company has concluded that the control
deficiencies result in a reasonable possibility that a material misstatement of
the annual or interim financial statements may not be prevented on a timely
basis by the Company's internal controls. The Company continues to employ and
refine a structure in which critical accounting policies, issues and estimates
are identified, and together with other complex areas, are subject to multiple
reviews by executives. In addition, the Company evaluates and assesses its
internal controls and procedures regarding its financial reporting, utilizing
standards incorporating applicable portions of the Public Company Accounting
Oversight Board's 2009 Guidance for Smaller Public Companies in Auditing
Internal Controls Over Financial Reporting as necessary on an on-going basis. 
Since the Evaluation Date, there have been no significant changes in the
Company's internal controls (as such term is defined in Item 308 of Regulation
S-K) or, to the Company's Knowledge, in other factors that could significantly
affect the Company's internal controls.  The Company maintains and will continue
to maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the Exchange Act.

12

--------------------------------------------------------------------------------

3.22 Related Party Transactions.  Except as disclosed in Schedule 3.22, the
Company has not, and, to the Knowledge of the Company, has not been deemed to
have for purposes of any applicable Law, engaged in or been party to any
transaction with any of its officers, directors, employees or direct or indirect
shareholders or, to the Knowledge of the Company, any member of their immediate
families (i) acquired or have the use of property for proceeds greater than the
fair market value thereof, (ii) received services or have the use of property
for consideration other than the fair market value thereof, or (iii) received
interest or any other amount other than at a fair market value rate from any
person with whom it does not deal at arm's length within the meaning of
applicable taxation acts.  Except as disclosed in Schedule 3.22, the Company has
not, and, to the Knowledge of the Company, has not been deemed to have for
purposes of any applicable Law, engaged in or been party to any transaction with
any of its officers, directors, employees or direct or indirect shareholders or,
to the Knowledge of the Company, any member of their immediate families (i)
disposed of the property for proceeds less than the fair market value thereof,
(ii) performed services for consideration other than the fair market value
thereof or (iii) paid interest or any other amount other than at a fair market
value rate to any person with whom it does not deal at arm's length within the
meaning of applicable acts.  Except as disclosed in Schedule 3.22, to the
Knowledge of the Company, none of the officers, directors and employees of any
the Company, no shareholder of the Company and no immediate family member of an
officer, director, employee or such beneficial owner, has a direct ownership
interest of more than five percent (5%) of the equity ownership of any firm or
corporation that competes with, or does business with, or has any contractual
arrangement with, the Company.

3.23 Investment Company.  The Company is not required to be registered as, and
is not an Affiliate of, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

3.24 Compliance with Laws.  The Company and each of its Subsidiaries is in
compliance in all material respects with all requirements imposed by Law,
regulation or rule, whether foreign, federal, state or local, that are
applicable to it, its operations, or its properties and assets, including
applicable requirements of the Foreign Corrupt Practices Act of 1977 (FCPA) (15
U.S.C. § 78dd-1, et seq.).

3.25 No Other Representations or Warranties.  Parent hereby acknowledges and
agrees that neither the Company nor any of its Subsidiaries has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Article III.

ARTICLE IV
Representations and Warranties of Parent and Merger Sub

Subject to the exceptions set forth in a numbered or lettered section of the
disclosure letter of Parent addressed to the Company, dated as of the date
hereof and delivered to the Company with the parties' execution of this
Agreement (the "Parent Disclosure Schedule") specifically referencing a
representation or warranty herein, Parent represents and warrants to the Company
that the statements contained in this Article IV (each of which exceptions and
disclosures set forth in any section or subsection of the Parent Disclosure
Schedule will apply to any other section or subsection of the Parent Disclosure
Schedule to the extent the relevance to such other section or subsection is
reasonably apparent from a reading of the text of such disclosure to a reader
unfamiliar with the business of Parent and its Subsidiaries, taken as a whole)
are true and correct on and as of the date hereof. For purposes of this
Agreement, a document shall be deemed to have been "made available" by Parent to
the Company if it is publicly available through the Electronic Data Gathering,
Analysis, and Retrieval system ("EDGAR").

13

--------------------------------------------------------------------------------

4.1 Organization, Good Standing and Qualification.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the Province
of Ontario.  Merger Sub is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  Merger Sub has not engaged
and will not engage in any activities other than in connection with or as
contemplated by this Agreement and the transactions contemplated hereby. Parent
and Merger Sub have the corporate power and authority, and all authorizations,
licenses, permits and certifications, to own, lease and operate all of their
properties and assets and to carry on their business as it is now being
conducted, except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Parent. 

4.2 Authorization. Each of Parent and Merger Sub has the corporate power and
authority to enter into this Agreement and has taken all requisite action on its
part, its officers, directors and shareholders necessary for (i) the
authorization, execution and delivery of this Agreement, (ii) the authorization
of the performance of all obligations of Parent and Merger Sub hereunder and
(iii) the authorization, issuance and delivery of the Parent Common Shares,
subject only to the approval of the Merger by the holders of a majority of the
Parent Common Shares (the "Parent Shareholder Approval"). The Parent Common
Shares issuable pursuant to this Agreement have been reserved for issuance by
the Parent Board of Directors. This Agreement constitutes the legal, valid and
binding obligations of Parent and Merger Sub, enforceable against each of Parent
and Merger Sub in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability, relating to or affecting creditors' rights generally and to
general equitable principles.

4.3 Capitalization.  The Parent has set forth on Schedule 4.3 a description of
all duly and validly authorized capital stock.  All of the issued and
outstanding Parent Common Shares have been duly authorized and validly issued
and are fully paid, nonassessable and free of pre-emptive rights, are not
subject to any shareholders' agreement, and were issued in full compliance with
applicable Law and any rights of third parties.  Except as described in the
Parent Filings, all of the issued and outstanding common shares of each
Subsidiary of Parent have been duly authorized and validly issued and are fully
paid, nonassessable and free of pre-emptive rights, are not subject to any
shareholders' agreement, were issued in full compliance with applicable federal,
state or provincial securities Laws and any rights of third parties and are
owned by Parent, beneficially and of record, subject to no Lien.  Except as set
forth in Schedule 4.3, no Person is entitled to pre-emptive or similar statutory
or contractual rights with respect to any securities of Parent. Except as
identified in Schedule 4.3, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which Parent or any of its Subsidiaries is or may be obligated
to issue any equity securities of any kind and except as contemplated by Section
7.2(h) of this Agreement and as identified in Schedule 4.3, neither Parent nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind. Except as described in the Schedule 4.3, there
are no voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among Parent and any of the security
holders of Parent relating to the securities of Parent held by them. Except as
described in Schedule 4.3, no Person has the right to require Parent to register
any securities of Parent under the Exchange Act or file any prospectus or
qualify any securities of Parent for sale to the public under applicable
federal, state or provincial securities Laws, whether on a demand basis or in
connection with any registration of securities of Parent or filing of a
prospectus or qualification of any securities of Parent for sale to the public,
for its own account or for the account of any other Person. 

Except as described in Schedule 4.3, the consummation of the Merger will not
obligate Parent to issue shares of Parent Common Shares, Parent Preferred Shares
or other securities to any other Person and will not result in the adjustment of
the exercise, conversion, exchange or reset price of any outstanding security.

Except as described in Schedule 4.3, Parent does not have outstanding any Rights
Plan.

4.4 Valid Issuance.  Upon the issuance of the Parent Shares pursuant to this
Agreement, the shares constituting such Parent Shares will be validly issued,
fully paid and nonassessable, and shall be free and clear of all Liens (other
than any Liens created by applicable Law or the holders of such Parent Shares).

14

--------------------------------------------------------------------------------

4.5 Consents.  The execution, delivery and performance by Parent of this
Agreement and the consummation of the transactions contemplated hereby require
no consent of, action by or in respect of, or filing with, any Governmental
Entity, agency, or official except for:

(i) the filing of a proxy statement with the SEC to obtain the Parent
Shareholder Approval (the "Proxy Statement");

(ii) the registration statement on Form S-4 to be filed with the SEC by Parent
in connection with the issuance of Parent Common Shares in the Merger (including
any amendments or supplements, the "Form S-4");

(iii) the filing of a Supplemental Listing Application with the NASDAQ Capital
Markets ("NASDAQ"), if applicable, in connection with the Parent Share Issuance;

(iv) the filing with the SEC of such reports under Section 13(a), 13(d), 15(d)
or 16(a) of the Exchange Act and communications under Rules 165 and 425 under
the Securities Act, in each case, as may be required in connection with this
Agreement and the transactions contemplated hereby; and

(v) the filing of the Nevada Merger Agreement with the Nevada Secretary of State
and appropriate documents with the relevant authorities of other states in which
the Company is qualified to do business.

Parent reported no net sales (as such term is defined in 16 C.F.R. § 801.11 and
interpreted by the Premerger Notification Office) on its last regularly prepared
annual statement of income and expense, and Buyer's total assets (as such term
is defined in 16 C.F.R. § 801.11 and interpreted by the Premerger Notification
Office) as stated on its last regularly prepared balance sheet are less than
U.S. $15.2 million.

4.6 Delivery of Parent Filings; Business.  Parent has timely filed all reports,
registrations, schedules, forms, statements and other documents, together with
any amendments required to be made with respect thereto, including all reports,
schedules, registration statements or other documents that it was required to
file since January 1, 2017 with the Ontario Securities Commission, the Alberta
Securities Commission or the British Columbia Securities Commission
(collectively, the "Canadian Securities Commissions") and with the SEC, or with
other Governmental Authorities or pursuant to applicable federal, state or
provincial securities Laws (the "Parent Filings"), and has paid all fees and
assessments due and payable in connection therewith, except in each case where
the failure to file such report, registration, schedule, form, statement or
other document, or to pay such fees and assessments, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Parent.  No publicly available final registration statement, prospectus, report,
form, schedule, release or proxy material (including any financial statements or
schedules included or incorporated by reference therein) filed since January 1,
2020 and prior to the close of business on the date hereof (the "Parent
Measurement Date") by Parent with the Canadian Securities Commissions or the SEC
or pursuant to the applicable securities Laws of each of the provinces of
Ontario, Alberta and British Columbia and the respective regulations and rules
made thereunder, together with all applicable published policy statements,
notices, blanket orders and rulings and all discretionary orders or rulings, if
any, of the Canadian Securities Commissions (collectively, "Canadian Securities
Laws") or the Exchange Act (collectively, the "Parent Securities Documents"), as
of their respective dates or, if amended or superseded prior to the date of this
Agreement, as of the date of such amendment or applicable subsequent filing,
contained a misrepresentation (as defined under applicable securities Laws).  As
of their respective filing dates, or if amended or superseded prior to the date
of this Agreement, as of the date of the last such amendment or applicable
subsequent filing, all Parent Securities Documents complied as to form in all
material respects with the applicable requirements of applicable securities
Laws.  Parent and its Subsidiaries are engaged in all material respects only in
the business described in the Parent Filings and the Parent Filings contain a
complete and accurate description in all material respects of the business of
Parent and its Subsidiaries, taken as a whole.  Parent has not filed any
confidential material change report with any Canadian Securities Commissions or
with the SEC which as of the date hereof remains confidential.

15

--------------------------------------------------------------------------------

4.7 SEC Filings.

(a)  as of its filing date, each Parent Securities Document filed with the SEC
and the Canadian Securities Commission complied as to form in all material
respects with the applicable requirements of the Exchange Act, the Securities
Act and the Sarbanes-Oxley Act of 2002 and the related rules and regulations
promulgated thereunder (the "Sarbanes-Oxley Act");

(b)  as of its filing date, each Parent Securities Document filed pursuant to
the Exchange Act  and applicable Canadian Securities Laws did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading;

(c)  each registration statement, as amended or supplemented, if applicable,
filed by Parent since January 1, 2017 pursuant to the Securities Act, as of the
date such statement or amendment became effective, did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

(d)    Parent has timely filed with or furnished to the SEC and the Canadian
Securities Commissions all forms, reports, schedules, registration statements,
proxy statements and other documents required to be filed with or furnished to
the SEC and the Canadian Securities Commissions by Parent since January 1, 2017;
and

(e) There are no currently outstanding comments from the SEC or the Canadian
Securities Commission on any Parent Securities Document filed with the SEC or
the Canadian Securities Commission.

4.8 Absence of Certain Changes.  Between December 31, 2019 and the date of this
Agreement, except as described in the Parent Filings, there has not been with
respect to Parent, any:

(a) Material Adverse Change or any change, event, circumstance, condition or
effect that would reasonably be expected to result in a Material Adverse Change;

(b) amendment or change in the Articles of Incorporation or in the Bylaws of
Parent;

(c) incurrence, creation or assumption of (i) any Lien on any of its assets or
properties (other than Permitted Liens) or (ii) any Liability as a guarantor or
surety with respect to the obligations of any Person other than a Subsidiary of
Parent;

(d) material damage, destruction or loss of any property or asset, whether or
not covered by insurance;

(e) declaration, setting aside or payment of any dividend on, or the making of
any other distribution in respect of, its securities;

(f) any material change with respect to its senior management or other key
personnel;

(g) any actual or threatened material employee strikes, work stoppages,
slowdowns or lockouts or, to the Knowledge of Parent, any labor union
organization activity;

(h) making or entering into of any agreement with respect to any acquisition,
sale or transfer of all or substantially all of the assets of Parent;

(i) any change in accounting methods or practices (including any change in
depreciation or amortization policies or rates or revenue recognition policies)
or any revaluation of any of its assets;

(j) commencement of any action, suit, arbitration, mediation, proceeding, claim
or investigation, or receipt notice of or, to the Knowledge of Parent, a threat
of any action, suit, arbitration, mediation, proceeding, claim or investigation
against a Parent relating to any of its business, properties or assets;

16

--------------------------------------------------------------------------------

(k) any negotiation with respect to, or any entry into, any agreement to do any
of the things described in the preceding clauses (a) - (j) (other than
negotiations and agreements with Parent and its representatives regarding the
transactions contemplated by this Agreement); and

(l) any notice of delisting issued by NASDAQ.

4.9 No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of this Agreement by Parent will not (a) conflict with or result in
a breach or violation of (i) any of the terms and provisions of, or constitute a
default under the Articles of Incorporation or the Bylaws of Parent, or (ii) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over Parent, any of its
Subsidiaries or any of their respective assets or properties, or (b) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of Parent or any of its Subsidiaries or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any material contract, except in
the case of clauses (a)(i) and (b) above, such as could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate.

4.10 Tax Matters.  Parent and each of its Subsidiaries have prepared and filed
(or filed applicable extensions therefor) all Tax Returns required to have been
filed by Parent or any such Subsidiary with all appropriate Governmental
Authorities and paid all Taxes shown thereon or otherwise due for payment, other
than any such Taxes which Parent or any Subsidiary are contesting in good faith
and for which adequate reserves have been provided and reflected in Parent's
financial statements included in the Parent Filings.  The charges, accruals and
reserves on the books of Parent in respect of Taxes for all fiscal periods are
adequate in all material respects, and there are no material unpaid assessments
against Parent or any of its Subsidiaries nor, to Parent's Knowledge, any basis
for the assessment of any additional Taxes, penalties or interest for any fiscal
period or audits by any federal, state, provincial, local or foreign taxing
authority except for any assessment which is not material to Parent and its
Subsidiaries, taken as a whole.  All Taxes and other assessments and levies that
Parent or any of its Subsidiaries is required to withhold or to collect for
payment have been duly withheld and collected and paid to the proper
Governmental Authority or third party when due, other than any such Taxes which
Parent or any of its Subsidiaries are contesting in good faith and for which
adequate reserves have been provided and reflected in Parent's financial
statements included in the Parent Filings.  There are no Tax liens or claims
pending or, to Parent's Knowledge, threatened in writing against Parent or any
of its Subsidiaries or any of their respective assets or property.  Except as
described in the Parent Filings, there are no outstanding Tax sharing agreements
or other such arrangements between Parent and any of its Subsidiaries, on the
one hand, and any other corporation or entity, on the other hand. Parent has not
taken any other action or knows of any other fact relating to the Merger that
would reasonably be expected to prevent the Merger from qualifying for the
Intended Tax Treatment.

4.11 Title to Properties.  Except as disclosed in Schedule 4.11, Parent and each
of its Subsidiaries have good and marketable title to all real properties and
all other properties and assets owned by it, in each case free from Liens that
would materially affect the value thereof or materially interfere with the use
made or currently planned to be made thereof by them; and except as disclosed in
the Parent Filings, Parent and each of its Subsidiaries holds any leased real or
personal property under valid and enforceable leases with no exceptions that
would materially interfere with the use made or currently planned to be made
thereof by them. Such assets are sufficient for the continued operation of the
business of Parent as currently conducted. 

4.12 Certificates, Authorities and Permits.  Parent and each of its Subsidiaries
possess adequate certificates, authorities or permits issued by appropriate
Governmental Authorities necessary to conduct the business now operated by it,
except to the extent failure to possess such certificates, authorities or
permits could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, and neither Parent nor any of its Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authority or permit that, if determined
adversely to Parent or such Subsidiary, could reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.

4.13 Labor Matters.

(a) Except as set forth in the Parent Filings, Parent is not a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations.  Parent has not violated in any material respect any Laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any Laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees'
health, safety, welfare, wages and hours.

17

--------------------------------------------------------------------------------

(b) (i) There are no labor disputes existing, or to Parent's Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by Parent's employees, (ii)
there are no unfair labor practices or petitions for election pending or, to
Parent's Knowledge, threatened before any other federal, state, provincial or
local labor commission relating to Parent's employees, (iii) no demand for
recognition or certification heretofore made by any labor organization or group
of employees is pending with respect to Parent and (iv) to Parent's Knowledge,
Parent enjoys good labor and employee relations with its employees and labor
organizations.

(c) Parent is, and at all times has been, in compliance with all applicable Laws
respecting employment (including Laws relating to classification of employees
and independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization, except where
the failure to so comply could not reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.  There are no claims pending
against Parent before any federal, state, provincial or local Law, statute or
ordinance barring discrimination in employment.

(d) To Parent's Knowledge, Parent has no liability for the improper
classification by Parent of its employees as independent contractors or leased
employees prior to the date of this Agreement.

4.14 Intellectual Property.  Parent and its Subsidiaries own, or have obtained
valid and enforceable licenses for, or other rights to use, the Intellectual
Property necessary for the conduct of the business of Parent and its
Subsidiaries as currently conducted and as described in the Parent Filings,
except where the failure to own, license or have such rights could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate.  Except as described in the Parent Filings, (i) to Parent's
Knowledge, there are no third parties who have or will be able to establish
rights to any Intellectual Property, except for the ownership rights of the
owners of the Intellectual Property which is licensed to Parent or where such
rights could not reasonably be expected to result in a Material Adverse Effect,
individually or in the aggregate; (ii) there is no pending or, to Parent's
Knowledge, threat of any, action, suit, proceeding or claim by others
challenging Parent or any of its Subsidiaries' rights in or to, or the validity,
enforceability, or scope of, any Intellectual Property owned by or licensed to
Parent or any of its Subsidiaries or claiming that the use of any Intellectual
Property by Parent or any Subsidiary in their respective businesses as currently
conducted infringes, violates or otherwise conflicts with the intellectual
property rights of any third party; and (iii) to Parent's Knowledge, the use by
Parent or any of its Subsidiaries of any Intellectual Property by Parent or any
of its Subsidiaries in their respective businesses as currently conducted does
not infringe, violate or otherwise conflict with the intellectual property
rights of any third party.

4.15 Environmental Matters.  To Parent's Knowledge, neither Parent nor any of
its Subsidiaries is in violation of any Environmental Laws, owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to Parent's Knowledge,
threatened investigation that might lead to such a claim.

4.16 Litigation.  Except as set forth on Schedule 4.16, there is no claim,
action, suit, proceeding, arbitration, complaint, charge or investigation
pending or, to Parent's knowledge, currently threatened (i) against Parent or
any of its Subsidiaries or any officer, director, shareholder or employee of
Parent or any of its Subsidiaries; or (ii) that questions or would question the
validity of this Agreement, any other agreement to be delivered in connection
therewith, or the right of the Parent or Merger Sub to enter into such
agreements, or to consummate the transactions contemplated thereby; or (iii)
that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Neither Parent nor its Subsidiaries, nor
to Parent's knowledge, any of their respective officers, shareholders or
directors, is a party or is named as subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by
Parent or any of its Subsidiaries pending or which Parent or any of its
Subsidiaries intend to initiate.  The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to Parent and its Subsidiaries) involving the prior
employment of any of Parent's employees, their services provided in connection
with Parent's business, or any information or techniques allegedly proprietary
to any of their former employers, or their obligations under any agreements with
prior employers. Schedule 4.16 also contains a list of all items listed on
Schedule 4.16 that are subject to coverage by the Parent's insurance carrier,
and a copy of the relevant coverage or reservation of rights letter, where
applicable.

18

--------------------------------------------------------------------------------

4.17 Financial Statements.  The audited financial statements and unaudited
interim financial statements of Parent included or incorporated by reference in
the Parent Securities Documents, as of their respective dates, and giving effect
to any amendments or supplements thereto filed prior to the date of this
Agreement, comply as to form with the then applicable accounting requirements
and applicable Canadian Securities Laws and the rules and regulations of the SEC
with respect thereto, were prepared in accordance with GAAP applied on a
consistent basis, and fairly present, in all material respects, the financial
position of Parent as of the dates thereof and its results of operations,
changes in shareholders' equity and cash flows for the periods then ended
(subject, in the case of any unaudited interim financial statements, to normal
year-end adjustments, none of which have been and are reasonably likely to be
material to Parent). The financial statements of Parent included in each
publicly available final registration statement, prospectus, report, form,
schedule, release or proxy material to be filed with the SEC or the Canadian
Securities Commissions pursuant to applicable Canadian Securities Laws or
federal or state securities Laws after the date hereof until the Effective Time
will comply, as of their respective dates of filing with the SEC or the Canadian
Securities Commissions, as the case may be, in all material respects with
accounting requirements and the published rules and regulations of the SEC or
the Canadian Securities Commissions, as applicable with respect thereto, will be
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and will
fairly present the financial position of Parent as of the dates thereof and the
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments which
are not, individually or in the aggregate, expected to be material). Except as
reflected or reserved against in the balance sheet of Parent dated December 31,
2019 filed by Parent with the Canadian Securities Commission (including the
notes thereto, the "Parent Balance Sheet"), Parent does not have any liabilities
(absolute, accrued, contingent or otherwise) which are required by GAAP to be
set forth on a balance sheet of Parent or in the notes thereto, other than
liabilities and obligations incurred since December 31, 2019 in the ordinary
course of business which would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Parent.

4.18 Compliance with Continued Listing Requirements.  Except as disclosed in the
Parent Filings, (a) Parent is in compliance with applicable NASDAQ listing
requirements, (b) there are no proceedings pending or, to Parent's Knowledge,
threatened against Parent relating to the continued listing of shares of Parent
Common Shares on NASDAQ, and (c) Parent has not received any currently pending
notice of the delisting of Parent Common Shares from NASDAQ.

4.19 Brokers and Finders.  Except as set forth in Schedule 4.19 and for fees and
expenses of Parent's legal counsel and independent auditors, no Person will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon Parent or any of its Subsidiaries for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of Parent.

4.20 Questionable Payments.  Neither Parent nor any of its Subsidiaries nor, to
Parent's Knowledge, any of their respective current or former shareholders,
directors, officers, employees, agents or other Persons acting on behalf of
Parent or any of its Subsidiaries, has on behalf of Parent or any of its
Subsidiaries or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of Parent or any of its Subsidiaries; or (e) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

19

--------------------------------------------------------------------------------

4.21 Form S-4. 

(a) The Form S-4 of Parent to be filed under the Securities Act relating to the
issuance of Parent Shares in the Merger, and any amendments or supplements
thereto, will, when filed, subject to the last sentence of Section 4.22(b),
comply as to form in all material respects with the applicable requirements of
the Securities Act and the Exchange Act;

(b) neither the Form S-4 nor any amendment or supplement thereto will at the
time it becomes effective under the Securities Act or at the Effective Time
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, no representation or warranty is made
by Parent in this Section 4.22 with respect to statements made or incorporated
by reference therein based on information supplied by the Company for inclusion
or incorporation by reference in the Form S-4; and

(c) none of the information supplied or to be supplied by Parent for inclusion
or incorporation by reference in the Company Information Statement or any
amendment or supplement thereto will, at the date the Company Information
Statement or any such amendment or supplement thereto is first mailed to
stockholders of the Company or at the time such stockholders vote on the
adoption and approval of this Agreement and the transactions contemplated
hereby, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

4.22 Internal Controls. 

(a) Each of the principal executive officer and the principal financial officer
of Parent (or each former principal executive officer and former principal
financial officer of Parent, as applicable) has made all certifications required
under Sections 302 and 906 of the Sarbanes-Oxley Act with respect to Parent
Securities Documents filed with the SEC. For purposes of the preceding sentence,
"principal executive officer" and "principal financial officer" shall have the
meanings given to such terms in the Sarbanes-Oxley Act;

(b) Parent has (i) designed and maintained disclosure controls and procedures
(as defined in Rule 13a-15(e) under the Exchange Act) to ensure that material
information required to be disclosed by Parent in the reports it files or
furnishes under the Exchange Act is communicated to its management by others
within those entities as appropriate to allow timely decisions regarding
required disclosure, (ii) disclosed, based on its most recent evaluation, to its
auditors and the audit committee of its Board of Directors (A) any significant
deficiencies or material weaknesses in the design or operation of internal
controls over financial reporting which could adversely affect its ability to
record, process, summarize and report financial data and (B) any fraud, whether
or not material, that involves management or other employees who have a
significant role in its internal controls over financial reporting and (iii)
identified for Parent's auditors any material weaknesses in internal controls.
Parent has provided to the Company true and correct copies of any of the
foregoing disclosures to the auditors or audit committee that have been made in
writing from January 1, 2017 through the date hereof, and will promptly provide
to the Company true and correct copies of any such disclosure that is made after
the date hereof;

(c) Parent has designed and maintains a system of internal controls over
financial reporting (as defined in Rule 13a-15(f) under the Exchange Act)
sufficient to provide reasonable assurance concerning the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including reasonable assurance (i) that
transactions are executed in accordance with management's general or specific
authorizations and recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability and (ii)
regarding prevention or timely detection of any unauthorized acquisition, use or
disposition of assets that could have a material effect on Parent's financial
statements. Parent's management, with the participation of Parent's principal
executive and financial officers, has completed an assessment of the
effectiveness of Parent's internal controls over financial reporting in
compliance with the requirements of Section 404 of the Sarbanes-Oxley Act for
the year ended December 31, 2019, and such assessment concluded that such
internal controls were effective using the framework specified in the Parent
annual report on Form 10-K;

20

--------------------------------------------------------------------------------

(d) no personal loan or other extension of credit by Parent or any Subsidiary to
any of its or their executive officers or directors has been made or modified in
violation of Section 13 of the Exchange Act and Section 402 of the
Sarbanes-Oxley Act since January 1, 2017; and

(e) since January 1, 2017, neither Parent nor any of its Subsidiaries nor, to
Parent's knowledge, any director, officer, employee, auditor, accountant or
representative of Parent or any of its Subsidiaries has received any written
complaint, allegation, assertion, or claim that Parent or any of its
Subsidiaries has engaged in improper or illegal accounting or auditing practices
or maintains improper or inadequate internal accounting controls.

4.23 Related Party Transactions.  Except as disclosed in the Parent Filings,
Parent has not, and, to the Knowledge of Parent, has not been deemed to have for
purposes of any applicable Law, engaged in or been party to any transaction with
any of its officers, directors, employees or direct or indirect shareholders or,
to the Knowledge of Parent, any member of their immediate families (i) acquired
or have the use of property for proceeds greater than the fair market value
thereof, (ii) received services or have the use of property for consideration
other than the fair market value thereof, or (iii) received interest or any
other amount other than at a fair market value rate from any person with whom it
does not deal at arm's length within the meaning of applicable taxation acts. 
Except as disclosed in the Parent Filings, Parent has not, and, to the Knowledge
of Parent, has not been deemed to have for purposes of any applicable Law,
engaged in or been party to any transaction with any of its officers, directors,
employees or direct or indirect shareholders or, to the Knowledge of Parent, any
member of their immediate families (i) disposed of the property for proceeds
less than the fair market value thereof, (ii) performed services for
consideration other than the fair market value thereof or (iii) paid interest or
any other amount other than at a fair market value rate to any person with whom
it does not deal at arm's length within the meaning of applicable acts.  Except
as disclosed in the Parent Filings, to the Knowledge of Parent, none of the
officers, directors and employees of Parent, no shareholder of Parent and no
immediate family member of an officer, director, employee or such beneficial
owner, has a direct ownership interest of more than ten percent (10%) of the
equity ownership of any firm or corporation that competes with, or does business
with, or has any contractual arrangement with, Parent.

4.24 Investment Company.  Parent is not required to be registered as, and is not
an Affiliate of, and immediately following the Closing will not be required to
register as, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.

4.25 Compliance with Laws.  Parent and each of its Subsidiaries is in compliance
in all material respects with all requirements imposed by Law, regulation or
rule, whether foreign, federal, state, provincial or local, that are applicable
to it, its operations, or its properties and assets, including applicable
requirements of the Corruption of Foreign Public Officials Act (Canada) and the
Foreign Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.).

4.26 Insurance Coverage4.27 .  Parent and each of its Subsidiaries maintains in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Parent and its Subsidiaries. Parent maintains officers and
director's liability insurance

4.27 Board Approval.  The Board of Directors of the Parent, by resolutions duly
adopted by a vote at a meeting duly called and held of all directors of the
Parent present at the meeting (except for such directors as recused themselves
from the vote due to an interest in the transaction) and, as of the date hereof,
not subsequently rescinded or modified in any way, has, as of the date hereof
(i) determined that this Agreement and the transactions contemplated hereby are
fair to, and in the best interests of, the Parent and the Parent's shareholders,
(ii) directed that the Merger be submitted to the Parent's shareholders for
approval, and (iii) resolved to recommend that the Parent's shareholders approve
the Merger pursuant to and in accordance with this Agreement and directed that
such matter be approved by shareholders holding a majority of Parent Common
Shares.

4.28 Proxy Statement.  The Proxy Statement will comply in all material respects
with the requirements of the Exchange Act and, on the date filed with the SEC,
on the date first published, sent or given to the Company's shareholders and at
the time of the Parent Shareholders' Meeting, the Proxy Statement will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except that no representation or warranty is made by the Company
with respect to any information provided in writing by or on behalf of the
Parent for inclusion in the Proxy Statement.

21

--------------------------------------------------------------------------------

4.29 No Other Representations or Warranties.  The Company hereby acknowledges
and agrees that neither Parent nor any of its Subsidiaries has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Article IV.

ARTICLE V
Covenants Relating to Conduct of Business

5.1 Conduct of Business of the Company.

(a) Ordinary Course.  Except as otherwise expressly required by, or provided
for, in this Agreement, as set forth in Schedule 5.1(a) of the Company
Disclosure Schedule or as consented to by Parent in writing, during the period
from the date of this Agreement to the Effective Time, the Company shall and
shall cause its Subsidiaries to:

(i) carry on its business in the ordinary course of its business consistent with
past practice in accordance with applicable Laws and maintain its existence in
good standing under applicable Law.

(ii) (A) use commercially reasonable efforts to preserve its business
organization and goodwill, keep available the services of its officers,
employees and consultants and maintain reasonably satisfactory relationships
with vendors, customers and others having business relationships with it, and
(B) unless prohibited by Law, notify Parent of any Governmental Authority or
third party complaint, investigations or hearings (or communications indicating
that the same may be contemplated) if such complaint, investigation or hearing
would have a Material Adverse Effect on the Company or Parent.

(b) Required Consent.  Except as otherwise expressly approved in writing by
Parent, as expressly contemplated or specifically permitted by this Agreement or
as set forth in Schedule 5.1(b) of the Company Disclosure Schedule, and without
limiting the generality of the foregoing, from the date hereof until the
Effective Time or the date, if any, on which this Agreement is terminated:

(i) The Company and its Subsidiaries shall not adopt any change in the Company
Organizational Documents;

(ii) The Company and its Subsidiaries shall not acquire or agree to acquire or
lease (A) by merging or consolidating with, or by purchasing a substantial
portion of the assets of, or by any other manner, any business or any
corporation, partnership, joint venture, association or other business
organization or division thereof or (B) any assets other than assets that are
used in the ordinary course of business consistent with past practice;

(iii) The Company and its Subsidiaries shall not sell, lease, mortgage or
otherwise encumber or subject to any Lien or otherwise dispose of any material
properties or assets, or stock or other ownership interests in any of its
properties other than (A) in the ordinary course of business substantially
consistent with past practice, and (B) any Permitted Liens;

(iv) The Company and its Subsidiaries shall not expend or commit to expend any
amounts with respect to any operating expenses other than in the ordinary course
of business;

(v) The Company and its Subsidiaries shall not authorize, recommend or propose
any release or relinquishment or any material contract right or waive, release,
grant or transfer any material rights of value or modify or change in any
material respect any existing material contract, or other material document;

(vi) The Company and its Subsidiaries shall not declare, set aside, or pay any
dividends or make any distributions on shares of its capital stock;

22

--------------------------------------------------------------------------------

(vii) Except for issuances consistent with this Agreement, the Company and its
Subsidiaries shall not (i) issue, deliver or sell, or authorize or propose the
issuance, delivery or sale of, any capital stock of the Company or its
Subsidiaries, or any security convertible into or exercisable for either of the
foregoing, other than the issuance of shares upon the exercise or vesting and
delivery of Company Options, or Company Warrants that have been granted prior to
the date of this Agreement, (ii) split, combine or reclassify any capital stock
of the Company or its Subsidiaries or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of
capital stock of the Company or its Subsidiaries or (iii) repurchase, redeem or
otherwise acquire any shares of capital stock of the Company or its Subsidiaries
or any other securities thereof or any rights, warrants or options to acquire
any such shares or other securities;

(viii) The Company and its Subsidiaries shall not enter into any contract or
agreement that limits or otherwise restrains the Company or its Subsidiaries
from competing in or conducting any line of business or engaging in business in
any significant geographic area;

(ix) Other than as approved by the Parent, the Company and its Subsidiaries
shall not (i) incur any indebtedness for borrowed money or guarantee any
indebtedness of another Person, issue or sell any debt securities or warrants or
other rights to acquire any debt securities of the Company or its Subsidiaries,
enter into any "keep well" or other agreement to maintain any financial
condition of another Person, except for borrowings under its existing line of
credit or under its other existing debt arrangements for working capital
purposes, indebtedness under any material contract, and, for the avoidance of
doubt, trade, revolving corporate card accounts and other similar credit in the
ordinary course of business, or (ii) make any loans, advances or capital
contributions to, or investments in, any other Person in which the Company or
its Subsidiaries does not hold directly or indirectly all of the outstanding
equity interests;

(x) Except as set forth in the Company Disclosure Schedule and except as may be
required by applicable Law or existing contractual obligations, the Company and
its Subsidiaries shall not (i) materially increase the compensation payable or
to become payable to any of its officers, directors or employees (except, with
respect to non-executive officer employees, annual merit increases in the
ordinary course of business) (ii) grant any severance or termination pay to any
officers or directors, (iii) enter into or materially modify or amend any
employment, severance or consulting agreement with any of its shareholders or
any of its directors or officers  or (iv) establish, adopt, enter into or amend
in any material respect, any collective bargaining, bonus, profit sharing,
thrift, compensation, stock option, restricted stock, pension, retirement,
deferred compensation, employment termination, severance or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any of its
directors or officers;

(xi) Except as may be required as a result of a change in applicable Law or in
GAAP or a change in order to comply with SEC requirements, the Company or its
Subsidiaries shall not change in any material respect any of its accounting or
Tax accounting policies or its procedures;

(xii) The Company and its Subsidiaries shall use its commercially reasonable
efforts to ensure that it keeps in force its material insurance policies (or
substantial equivalents thereof);

(xiii) The Company and its Subsidiaries shall not adopt a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or reorganization;

(xiv) The Company and its Subsidiaries shall not engage in any transaction with,
or enter into any agreement, arrangement, or understanding with, directly or
indirectly, any of its affiliates, including any transactions, agreements,
arrangements or understandings with any affiliate or other Person covered under
Item 404 of Regulation S-K under the Securities Act, that would be required to
be disclosed under Item 404;

(xv) The Company and its Subsidiaries shall not effectuate a "plant closing" or
"mass layoff," as those terms are defined in the Worker Adjustment and
Retraining Notification Act of 1988, affecting in whole or in part any site of
employment, facility, operating unit or employee of the Company;

23

--------------------------------------------------------------------------------

(xvi) The Company and its Subsidiaries shall use commercially reasonable efforts
not to take any action that would prevent or impede the Merger from qualifying
as a reorganization under Section 368(a) of the Code;

(xvii) The Company and its Subsidiaries shall not agree or commit to do any of
the foregoing; and

(xviii) The Company and its Subsidiaries shall not take any action that would
result in the breach of any representation and warranty of the Company hereunder
(except for representations and warranties made as of a specific date) such that
Parent would have the right to terminate this Agreement, or that could be
reasonably expected to prevent or delay the Closing or the consummation of the
transactions contemplated by this Agreement.

Nothing contained in this Agreement shall give Parent, directly or indirectly,
rights to control or direct the Company's operations prior to the Effective
Time. 

5.2 Conduct of Business of Parent.

(a) Ordinary Course.  Except as otherwise expressly required by, or provided
for, in this Agreement, as set forth in Schedule 5.2(a) of the Parent Disclosure
Schedule or as consented to by the Company in writing, during the period from
the date of this Agreement to the Effective Time, Parent shall and shall cause
its Subsidiaries to:

(i) carry on its business in the ordinary course of its business consistent with
past practice in accordance with applicable Laws and maintain its existence in
good standing under applicable Law; and

(ii) (A) use commercially reasonable efforts to preserve its business
organization and goodwill, keep available the services of its officers,
employees and consultants and maintain reasonably satisfactory relationships
with vendors, customers and others having business relationships with it, and
(B) unless prohibited by Law, notify the Company of any Governmental Authority
or third party complaint, investigations or hearings (or communications
indicating that the same may be contemplated) if such complaint, investigation
or hearing would have a Material Adverse Effect on the Company or Parent.

(b) Required Consent.  Except as otherwise expressly approved in writing by the
Company, as expressly contemplated or specifically permitted by this Agreement
and as set forth in Schedule 5.2(b) of the Company Disclosure Schedule, and
without limiting the generality of the foregoing, from the date hereof until the
Effective Time or the date, if any, on which this Agreement is terminated:

(i) Parent and its Subsidiaries shall not adopt any change in its Articles of
Incorporation or Bylaws;

(ii) Parent and its Subsidiaries shall not acquire or agree to acquire or lease
(A) by merging or consolidating with, or by purchasing a substantial portion of
the assets of, or by any other manner, any business or any corporation,
partnership, joint venture, association or other business organization or
division thereof or (B) any assets other than assets that are used in the
ordinary course of business consistent with past practice;

(iii) Parent shall not sell, lease, mortgage or otherwise encumber or subject to
any Lien or otherwise dispose of any material properties or assets, or stock or
other ownership interests in any of its properties other than (i) in the
ordinary course of business substantially consistent with past practice, and
(ii) any Permitted Liens;

(iv) Parent and its Subsidiaries shall not expend or commit to any capital
expenditures or expend or commit to expend any amounts with respect to any
operating expenses other than in the ordinary course of business;

(v) Parent and its Subsidiaries shall not acquire (by merger, amalgamation,
consolidation or acquisition of shares or assets) any corporation, partnership
or other business organization or division thereof, or make any investment
therein either by purchase of shares or securities, contributions of capital or
property transfer;

24

--------------------------------------------------------------------------------

(vi) Parent and its Subsidiaries shall not authorize, recommend or propose any
release or relinquishment of any material contract right, or waive, release,
grant or transfer any material rights of value or modify or change in any
material respect any existing material contract, or other material document; and

(vii) Parent shall not declare, set aside, or pay any dividends or make any
distributions on its securities;

(viii)   Parent and its Subsidiaries shall not (A) issue, deliver or sell, or
authorize or propose the issuance, delivery or sale of, any equity securities of
Parent or its Subsidiaries, or any security convertible into or exercisable for
either of the foregoing, other than the issuance of shares upon the exercise or
vesting and delivery of options or warrants of the Parent that have been granted
prior to the date of this Agreement, (B) split, combine or reclassify any equity
securities of Parent or its Subsidiaries or issue or authorize the issuance of
any other securities in respect of, in lieu of or in substitution for equity
securities of Parent or its Subsidiaries or (C) repurchase, redeem or otherwise
acquire any equity securities of Parent or its Subsidiaries or any other
securities thereof or any rights, warrants or options to acquire any such shares
or other securities, or (D) grant options under a stock option plan of the
Parent in the ordinary course of business, or (E) exercise outstanding warrants
or convertible debt, , or (F) issue securities pursuant to the acquisition of
the Company and transactions related thereto as more particularly set forth in
this Agreement.

(ix) Parent and its Subsidiaries shall not enter into any contract or agreement
that limits or otherwise restrains Parent or its Subsidiaries from competing in
or conducting any line of business or engaging in business in any significant
geographic area;

(x) Other than as approved by the Company, Parent and its Subsidiaries shall not
(A) incur any indebtedness for borrowed money or guarantee any indebtedness of
another Person, issue or sell any debt securities or warrants or other rights to
acquire any debt securities of Parent or its Subsidiaries, enter into any "keep
well" or other agreement to maintain any financial condition of another Person,
except for borrowings under its existing line of credit for working capital
purposes or under its other existing debt arrangements, indebtedness under any
material contract, and, for the avoidance of doubt, trade, revolving corporate
card accounts and other similar credit in the ordinary course of business, or
(B) make any loans, advances or capital contributions to, or investments in, any
other Person in which Parent or its Subsidiaries does not hold directly or
indirectly all of the outstanding equity interests,;

(xi) Except as set forth in the Parent Disclosure Schedule and except as may be
required by applicable Law or existing contractual obligations, Parent and its
Subsidiaries shall not (A) materially increase the compensation payable or to
become payable to any of its officers, directors or employees (except, with
respect to non-executive officer employees, annual merit increases in the
ordinary course of business), (B) grant any severance or termination pay to any
officers or directors, (C) enter into, modify or amend any employment, severance
or consulting agreement with any of its shareholders or any of its directors or
officers, or (D) establish, adopt, enter into or amend in any material respect,
any collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation, employment
termination, severance or other plan, agreement, trust, fund, policy or
arrangement for the benefit of any of its directors or officers;

(xii) except as may be required as a result of a change in applicable Law or in
GAAP or a change in order to comply with applicable requirements of the SEC or
of Canadian Securities Commissions, Parent or its Subsidiaries shall not change
in any material respect any of its accounting or Tax accounting policies or its
procedures;

(xiii) Parent and its Subsidiaries shall use its commercially reasonable efforts
to ensure that they keep in force its material insurance policies (or
substantial equivalents thereof);

25

--------------------------------------------------------------------------------

(xiv) Parent and its Subsidiaries shall not adopt a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or reorganization;

(xv) Parent and its Subsidiaries shall not engage in any transaction with, or
enter into any agreement, arrangement, or understanding with, directly or
indirectly, any of its affiliates, including any transactions, agreements,
arrangements or understandings with any Affiliate or other Person that would not
be at arm's length within the meaning of the Income Tax Act (Canada);

(xvi) Parent and its Subsidiaries shall use commercially reasonable efforts not
to take any action that would prevent or impede the Merger from qualifying as a
reorganization under Section 368(a) of the Code;

(xvii) Parent and its Subsidiaries shall not agree or commit to do any of the
foregoing; and

(xviii) Parent and its Subsidiaries shall not take any action that would result
in the breach of any representation and warranty of the Company hereunder
(except for representations and warranties made as of a specific date) such that
the Company would have the right to terminate this Agreement, or that could be
reasonably expected to prevent or delay the Closing or the consummation of the
transactions contemplated by this Agreement.

Nothing contained in this Agreement shall give Company the right, directly or
indirectly, to control or direct the Parent's operations prior to the Effective
Time. 

5.3 No Solicitation.

(a) The following terms will have the definitions set forth below:

(i) An "Alternative Transaction" shall mean any of the following transactions: 
(i) any transaction or series of related transactions with one or more third
Persons involving:  (A) any purchase from the Company or acquisition by any
Person or "group" (as defined under Section 13(d) of the Exchange Act and the
rules and regulations thereunder) of more than a 10% interest in the total
outstanding voting securities of the Company or any tender offer or exchange
offer that if consummated would result in any Person or group beneficially
owning 10% or more of the total outstanding voting securities of the Company or
any merger, consolidation or business combination involving the Company as a
whole, or (B) any sale, lease, exchange, transfer, license, acquisition or
disposition of more than 10% of the assets of the Company (including equity
securities of any Subsidiary of such party) on a consolidated basis, or (ii) any
liquidation or dissolution of such party;

(ii) An "Alternative Transaction Proposal" shall mean any unsolicited, bona fide
offer or proposal relating to an Alternative Transaction not resulting from a
breach of this Section 5.3;

(iii) A "Superior Proposal" means a written Alternative Transaction Proposal
made by a third Person (except that references to 10% in clauses (i)(A) and
(i)(B) of the definition of Alternative Transaction shall be deemed to be
references to 50%), which the Board of Directors of the Company has in good
faith determined (taking into account, among other things, (1) the advice of its
outside legal counsel, and (2) the terms of such Alternative Transaction
Proposal and this Agreement, to be more favorable to the Company's shareholders
(in their capacities as shareholders) than the terms of this Agreement (as it
may be proposed to be amended by Parent), and to be reasonably capable of being
consummated on the terms proposed, taking into account, all other legal,
financial, regulatory and other aspects of such Alternative Transaction Proposal
and the Person making such Alternative Transaction Proposal including, if such
Alternative Transaction Proposal involves any financing, the likelihood of
obtaining such financing and the terms on which such financing may be secured.

(b) Except as specifically permitted by Section 5.3(c) or 5.3(d), the Company
shall not, nor shall it authorize or permit any of its officers, directors or
employees or any investment banker, financial advisor, attorney, accountant or
other representative retained by it or any of its Subsidiaries to, directly, or
indirectly, (i) solicit, initiate or intentionally encourage (including by way
of furnishing any information), or take any other action intended to facilitate,
induce or encourage any inquiries with respect to, or the making, submission or
announcement of, any Alternative Transaction, (ii) participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, any, or any possible, Alternative Transaction (except to
disclose the existence of the provisions of this Section 5.3), (iii) approve,
endorse or recommend any Alternative Transaction (except to the extent
specifically permitted pursuant to Section 5.4), or (iv) prior to termination,
if any, of this Agreement pursuant to Section 8.1, enter into any letter of
intent or similar document or any contract, agreement or commitment
contemplating or otherwise relating to any possible or proposed Alternative
Transaction.  The Company will immediately cease, and will cause its officers,
directors and employees and any investment banker, financial adviser, attorney,
accountant or other representative retained by it to cease, any and all existing
activities, discussions or negotiations with any third Persons conducted
heretofore with respect to any possible or proposed Alternative Transaction, and
will use its reasonable best efforts to enforce (and not waive any provisions
of) any confidentiality and standstill agreement (or any similar agreement)
relating to any such possible or proposed Alternative Transaction.

26

--------------------------------------------------------------------------------

(c) As promptly as practicable (and in any event within 48 hours) after receipt
of any Alternative Transaction Proposal or any request for nonpublic information
or any inquiry relating to any Alternative Transaction, the Company shall
provide Parent with oral and written notice of the terms and conditions of such
Alternative Transaction Proposal, request or inquiry, and the identity of the
Person or group making any such Alternative Transaction Proposal, request or
inquiry.  In addition, the Company shall provide Parent as promptly as
practicable (and in any event within 48 hours) with oral and written notice
setting forth all such information as is reasonably necessary to keep Parent
informed of all material regarding the status and terms (including amendments or
proposed amendments) of, any such Alternative Transaction Proposal, request or
inquiry, and, without limitation of the other provisions of this Section 5.3,
shall promptly provide Parent a copy of all written materials (including written
materials provided by e-mail or otherwise in electronic format) subsequently
provided by or to it in connection with such Alternative Transaction Proposal,
request or inquiry. The Company shall provide Parents with 24 hours' prior
notice (or such lesser prior notice as is provided to the members of its Board
of Directors) or any meeting of its Board of Directors at which is Board of
Directors is reasonably likely to consider any Alternative Transaction Proposal
or Alternative Transaction.

(d) Notwithstanding anything to the contrary contained in Section 5.3(b), in the
event that the Company receives an Alternative Transaction Proposal which is
determined by its Board of Directors to be, or to be reasonably likely to lead
to, a Superior Proposal, it may then take the following actions (but only (1) if
and to the extent that (x) its Board of Directors concludes in good faith, after
receipt of advice of its outside legal counsel, that the failure to do so is
reasonably likely to result in a breach of its fiduciary obligations to its
shareholders under applicable Law and (y) the Company has given Parent at least
three Business Days' prior written notice of its intention to take any of the
following actions and of the identity of the Person or group making such
Superior Proposal and the terms and conditions of such Superior Proposal and (2)
if it shall not have breached in any material respect any of the provisions of
this Section 5.4 or Section 5.5):

(i) furnish nonpublic information to the Person or group making such Superior
Proposal, provided that (A) prior to furnishing any such nonpublic information,
it receives from such Person or group an executed confidentiality agreement
containing customary terms (the "CA"); and (B) contemporaneously with furnishing
any such nonpublic information to such person or group, it furnishes such
nonpublic information to Parent (to the extent such nonpublic information has
not been previously furnished to Parent); and

(ii) engage in negotiations with such Person or group with respect to such
Superior Proposal; provided, however, in no event shall such party enter into
any definitive agreement to effect such Superior Proposal.

5.4 Board of Directors Recommendation.

(a) In response to (i) the receipt of an Alternative Transaction Proposal which
is determined by the Board of Directors of the Company to be a Superior Proposal
or (ii) any material event, development, circumstance, occurrence or change in
circumstances or facts (including any material change in probability or
magnitude of circumstances), not related to an Alternative Transaction Proposal,
and that first occurred following the execution of this Agreement that was
neither known to nor reasonably foreseeable by the Company as of or prior to the
date hereof, that materially improves the financial condition or results of
operations of the Company (excluding the fact that the Company meets or exceeds
any internal or published projections, forecasts or estimates of its revenue,
earnings or other financial performance or results of operations for any period
ending on or after the date hereof, or changes after the date of this Agreement
in the market price or trading volume of the Company Common Stock or any credit
rating of the Company) (an "Intervening Event"), such Board of Directors may,
after fully complying with Section 5.4(b) (A) withhold, withdraw or qualify (or
amend or modify in a manner adverse to Parent) or publicly propose to withhold,
withdraw or qualify (or amend or modify in a manner adverse to Parent), the
approval, recommendation or declaration of advisability by such Board of
Directors or any committee thereof of this Agreement, the Merger or the other
transactions contemplated by this Agreement, or (B) recommend, adopt or approve,
or publicly propose to recommend, adopt or approve, any Superior Proposal (any
of the foregoing actions, whether by a Board of Directors or a committee
thereof, a "Change of Recommendation"), if the Board of Directors of the Company
has concluded in good faith, after receipt of advice of its outside legal
counsel, that, in light of such Superior Proposal or Intervening Event, as
applicable, the failure of the Board of Directors to effect a Change of
Recommendation is reasonably likely to result in a breach of its fiduciary
obligations to the shareholders of the Company under applicable Law. 

27

--------------------------------------------------------------------------------

(b) Prior to announcing any Change of Recommendation pursuant to Section 5.4(a),
the Company shall, to the extent applicable, (A) provide to Parent three
Business Days' prior written notice which shall (x) state expressly that it
intends to effect a Change of Recommendation, and (y) in connection with a
Change of Recommendation resulting from receipt of a Superior Proposal, describe
any modifications to the terms and conditions of the Superior Proposal and the
identity of the Person or group making the Superior Proposal from the
description of such terms and conditions and such Person contained in the notice
required under Section 5.3(d), or in the case of an Intervening Event written
information describing the Intervening Event in reasonable detail and shall keep
Parent reasonably informed of material events with respect to such Intervening
Event, (B) make available to Parent all materials and information made available
to the Person or group making the Superior Proposal in connection with such
Superior Proposal or the materials provided to the Board of Directors in
connection with its evaluation of an Intervening Event and (C) during the three
Business Day period commencing upon receipt of the notice described in Section
5.4(b) (A), if requested by Parent, engage in good faith negotiations to amend
this Agreement in such a manner that (i) the Alternative Transaction Proposal
which was determined to be a Superior Proposal no longer is a Superior Proposal,
and if there is any material revision to the terms of the Alternative
Transaction Proposal which was determined to be a Superior Proposal, including,
any revision in price, the notice period shall be extended, if applicable, to
provide for an additional three Business Day period subsequent to the time the
Company notifies Parent of any such material revision (it being understood that
there may be multiple extensions) or (ii) the failure of the Board of Directors
to effect a Change in Recommendation in response to an Intervening Event would
no longer be reasonably likely to result in a breach of its fiduciary
obligations to the shareholders of the Company under applicable Law.

(c) If the Board of Directors of the Company has effected a Change of
Recommendation, the Company, as applicable, shall promptly notify Parent in
writing of such Change in Recommendation, including the specific subparagraph,
but not more than one subparagraph, of Section 5.4 in reliance upon which such
Change in Recommendation is made. 

ARTICLE VI
Additional Agreements

6.1 Preparation of SEC Documents; Shareholders' Meeting.

(a) As soon as practicable following the date of this Agreement, the Company and
Parent shall agree upon the terms of, prepare and file with the SEC a Form S-4,
in which the Parent's Proxy Statement and the Company's Information Statement
will be included. As soon as practicable and in accordance with applicable law,
the Parent shall distribute to its shareholders the Proxy Statement.  Parent
shall use commercially reasonable efforts to have the Form S-4 declared
effective under the Securities Act as promptly as practicable after such
filing.  The Parent will use commercially reasonable efforts to cause the Proxy
Statement to be mailed to the Parent's shareholders as promptly as practicable
after the Form S-4 is declared effective under the Securities Act.  Parent shall
also take any action (other than qualifying to do business in any jurisdiction
in which it is not now so qualified or to file a general consent to service of
process) reasonably required to be taken under any applicable state securities
Laws in connection with the Parent Share Issuance and, and the Company shall
furnish all information concerning the Company and the holders of the Company
Common Stock as may be reasonably requested in connection with any such action. 
Each party shall cooperate and provide the other party with a reasonable
opportunity to review and comment on any amendment or supplement to the Form
S-4, the Parent's Proxy Statement or any filing with the SEC incorporated by
reference in the Form S-4, prior to filing such with the SEC, except where doing
so would cause the filing to not be filed timely, without regard to any
extension pursuant to Rule 12b-25 of the Exchange Act; provided, however, that
each party shall be deemed to have consented to the inclusion in the Form S-4,
or any filing with the SEC incorporated by reference in the Form S-4 of any
information, language or content specifically agreed to by such party or its
counsel on or prior to the date hereof for inclusion therein.  Parent will
advise the Company promptly after it receives notice of (i) the time when the
Form S-4 has become effective or any supplement or amendment has been filed,
(ii) the issuance or threat of any stop order, (iii) the suspension of the
qualification of the Parent Common Share issuable in connection with this
Agreement for offering or sale in any jurisdiction, or (iv) any request by the
SEC for amendment of the Proxy Statement or the Form S-4 or comments thereon and
responses thereto or requests by the SEC for additional information (and shall
deliver a copy of such comments and requests to the Company). Parent will advise
the Company promptly after it receives notice of the issuance by the SEC, any
Canadian Securities Commission, any other securities regulatory authority, the
NASDAQ or by any other competent authority of any order to cease or suspend
trading of any securities of Parent or of the institution or threat of
institution of any proceedings for that purpose. If at any time prior to the
Effective Time any information (including any Change of Recommendation) relating
to the Company or Parent, or any of their respective affiliates, officers or
directors, should be discovered by the Company or Parent which should be set
forth in an amendment or supplement to either of the Form S-4 or the Proxy
Statement, so that any of such documents would not include any misstatement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, the party which discovers such information shall promptly notify
the other parties hereto and an appropriate amendment or supplement, including,
where appropriate, a filing pursuant to Rules 165 and 425 of the Securities Act,
describing such information shall promptly be filed with the SEC and, to the
extent required by law, disseminated to the shareholders of the Company or
Parent.

28

--------------------------------------------------------------------------------

(b) The Company shall, as promptly as practicable after receiving notice from
Parent that the Form S-4 has been declared effective under the Securities Act,
take all action necessary in accordance with applicable Law and the Company
Organizational Documents duly to obtain the Company Shareholder Approval. 
Except in the case of a Change of Recommendation in accordance with Section 5.4,
the Company will use commercially reasonable efforts to obtain the Company
Shareholder Approval. 

(c) Except to the extent expressly permitted by Section 5.4:  (i)  the Board of
Directors of the Company shall recommend that its shareholders vote in favor of
the approval of this Agreement and the Merger; (ii) the information statement
shall include a statement to the effect that the Board of Directors of the
Company has recommended that the Company's shareholders vote in favor of
approval of this Agreement; (iii) The Company shall have received shareholder
approval of this Agreement and the Merger; and (iv) neither the Board of
Directors of the Company nor any committee thereof shall withdraw, amend or
modify, or propose or resolve to withdraw, amend or modify in a manner adverse
to Parent, its recommendation that the shareholders of the Company vote in favor
of the approval of this Agreement and the Merger.

6.2 Access to Information; Confidentiality.

(a) Subject to any confidentiality agreement which may be entered into by Parent
and the Company, and applicable Law, from the date of this Agreement through the
Closing Date, Parent and the Company will afford to the Company and Parent, as
applicable, and their respective authorized representatives reasonable access at
all reasonable times and upon reasonable notice to the facilities, offices,
properties, technology, processes, books, business and financial records,
officers, employees, business plans, budget and projections, customers,
suppliers and other information of the Company, and the work papers of its
independent accountants, and otherwise provide such assistance as may be
reasonably requested by such party in order that the other party has a
reasonable opportunity to make such investigation and evaluation as it
reasonably desires to make of the business and affairs of the other party.

(b) Each of Parent and the Company will hold, and will cause its respective
officers, directors, employees, accountants, counsel, financial advisors and
other representatives and affiliates to hold, any nonpublic information received
from the other in confidence in accordance with the terms of any confidentiality
agreement which may be entered into by Parent and the Company.

29

--------------------------------------------------------------------------------

6.3 Commercially Reasonable Efforts.

(a) Upon the terms and subject to the conditions set forth in this Agreement but
subject to Section 5.4, each of the parties agrees to use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Merger and the other transactions
contemplated by this Agreement, including commercially reasonable efforts to
accomplish the following:  (i) the taking of all acts necessary to cause the
conditions to the Closing to be satisfied (but in no event shall a party be
required to waive any such condition) as promptly as practicable; (ii) the
obtaining of all necessary actions or nonactions, waivers, consents, clearances
and approvals from Governmental Authorities and the making of all necessary
registrations and filings, and the taking of all steps as may be necessary to
obtain an approval, clearance or waiver from, or to avoid an action or
proceeding by, any Governmental Authority, including under the HSR Act, or any
foreign competition laws, in each case to the extent determined to be applicable
to the Merger and the parties hereto,  (iii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iv) taking all steps as may
be necessary to obtain all such waiting period expirations or terminations,
consents, clearances, waivers, licenses, registrations, permits, authorizations,
orders and approvals.

(b) Subject to applicable Laws relating to the exchange of information, each of
the Company and Parent shall keep the other reasonably apprised of the status of
matters relating to the completion of the transactions contemplated hereby and
work cooperatively in connection with obtaining all required approvals, consents
or clearances of any Governmental Authority.

(c) In connection with and without limiting the foregoing, the Company and
Parent shall (i) take all action necessary to ensure that no state takeover
statute or similar statute or regulation is or becomes applicable to this
Agreement or any of the transactions contemplated hereby and (ii) if any state
takeover statute or similar statute or regulation becomes applicable to this
Agreement or any of the transactions contemplated hereby, take all action
necessary to ensure that such transactions may be consummated as promptly as
practicable on the terms required by, or provided for, in this Agreement and
otherwise to minimize the effect of such statute or regulation on the Merger and
the other transactions contemplated by this Agreement.

6.4 Indemnification and Insurance.

From and after the Effective Time, Parent shall, and shall cause the Surviving
Corporation to, indemnify, defend and hold harmless, and shall itself indemnify,
defend and hold harmless as if it were the Surviving Corporation, in each case,
to the fullest extent permitted by applicable Law, the present and former
officers, directors and agents (each an "Indemnified Party") of the Company
against all losses, claims, damages, fines, penalties and liability in respect
of acts or omissions occurring at or prior to the Effective Time (including but
not limited to acts or omissions occurring in connection with this Agreement and
the transactions contemplated hereby) including amounts paid in settlement or
compromise with the approval of Parent (which approval shall not be unreasonably
withheld or delayed).  Parent and Merger Sub agree that all rights to
exculpation and indemnification for acts or omissions occurring prior to the
Effective Time now existing in favor of the Indemnified Parties, as provided in
the NCA and the certificate of incorporation and bylaws of the Surviving
Corporation will contain provisions with respect to exculpation, indemnification
and the advancement of expenses that are at least as favorable to the
Indemnified Parties as those contained in the Company Organizational Documents
as in effect on the date hereof, which provisions will not, except as required
by Law, be amended or modified until expiration of the applicable statute of
limitations in any manner that would adversely affect the rights thereunder of
the Indemnified Parties.  Without limiting the generality of the preceding
sentence, in the event that any Indemnified Party becomes involved in any actual
or threatened action, suit, claim, proceeding or investigation covered by this
Section 6.4 after the Effective Time, Parent shall, or shall cause the Surviving
Corporation to, to the fullest extent permitted by law, promptly advance to such
Indemnified Party his or her legal or other expenses (including the cost of any
investigation and preparation incurred in connection therewith), subject to the
providing by such Indemnified Party of an undertaking to reimburse all amounts
so advanced in the event of a non-appealable determination of a court of
competent jurisdiction that such Indemnified Party is not entitled thereto.  For
at least six years after the Effective Time, Parent will cause the Surviving
Corporation to, and Surviving Corporation will, without any lapse in coverage,
provide officers' and directors' liability insurance in respect of acts or
omissions occurring prior to the Effective Time covering each officer and
director or any of its agents in an amount agreeable to the Company's officers
and directors; provided, that, the Surviving Corporation shall not be obligated
to expend annual premiums during such period in excess of 200% of the per annum
rate of the aggregate annual premium currently paid by the Parent for such
insurance on the date of this Agreement, provided that if the annual premium for
such insurance shall exceed such 200% in any year, the Surviving Corporation
shall be obligated to obtain a policy with the greatest coverage available for a
cost not exceeding such amount; provided further, that in the event Parent
shall, directly or indirectly, sell all or substantially all of the assets or
capital stock of the Surviving Corporation, prior to such sale, Parent shall
either assume such obligation or cause a subsidiary of Parent having a net worth
substantially equivalent to, or in excess of the net worth of, the Surviving
Corporation immediately prior to such sale, to assume such obligation.  Parent
shall cause the Surviving Corporation to reimburse all expenses, including
reasonable attorney's fees, incurred by any Person to enforce the obligations of
Parent and Surviving Corporation under this Section 6.4.

30

--------------------------------------------------------------------------------

6.5 Fees and Expenses.  Except as otherwise set forth in this Section 6.5, all
fees and expenses incurred in connection with the Merger, this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such fees or expenses.

6.6 Announcements.  Except with respect to any Change of Recommendation made in
accordance with the terms of this Agreement, Parent and the Company shall
consult with each other before issuing, and give each other the opportunity to
review and comment upon, any press release or other public statements with
respect to the transactions contemplated by this Agreement, including the
Merger, and shall not issue any such press release or make any such public
statement prior to such consultation, except as such party may reasonably
conclude may be required by applicable Law, court process or by obligations
pursuant to any listing agreement with any national securities exchange or
national securities quotation system.  Parent and the Company agree that the
initial press release to be issued with respect to the transactions contemplated
by this Agreement shall be in a form agreed to by the parties.

6.7 Listing and NASDAQ Approval.  As soon as possible prior to the Closing,
Parent shall use all commercially reasonable efforts to obtain NASDAQ approval
in respect of the transactions contemplated by this Agreement and to cause the
Parent Common Shares issuable pursuant to this Agreement and the Parent Common
Shares issuable upon the conversion of the Parent Preferred Shares issuable
pursuant to this Agreement to be approved for listing on the NASDAQ. Without
limiting the generality of the foregoing, Parent shall use all commercially
reasonable efforts to obtain any required security holder approval in connection
with the transactions contemplated by this Agreement and the listing of the
Parent Common Shares issuable pursuant to this Agreement and the Parent Common
Shares issuable upon the conversion of the Parent Preferred Shares issuable
pursuant to this Agreement.

6.8 Tax-Free Reorganization Treatment.  The Company and the Parent agree that it
is the intent of the parties that the Merger be structured as a tax-free
reorganization. Accordingly, both parties agree to coordinate a review of the
tax-free nature of the Merger promptly upon execution of this agreement.
However, neither party is making any representation to the tax free nature of
the Merger.

6.9 Conveyance Taxes.  Parent and the Company shall cooperate in the
preparation, execution and filing of all returns, questionnaires, applications
or other documents regarding any real property transfer or gains, sales, use,
transfer, value added, stock transfer and stamp Taxes, any transfer, recording,
registration and other fees or any similar Taxes which become payable in
connection with the transactions contemplated by this Agreement that are
required or permitted to be filed on or before the Effective Time, and any such
Taxes shall be paid by the Company.

6.10 Equity Awards. Except as contemplated by this agreement, the Company shall
terminate all Company Options and Company Warrants outstanding at the Effective
Time which termination shall be conditioned upon closing of the Merger.

6.11 Consent of Accountants. The Company and Parent will each use commercially
reasonable efforts to cause to be delivered to each other consents from their
respective independent auditors, dated the date on which the Form S-4 is filed
with the SEC, is amended or supplemented, or becomes effective or a date not
more than two days prior to such date, in form reasonably satisfactory to the
recipient and customary in scope and substance for consents delivered by
independent public accountants in connection with registration statements on
Form S-4 under the Securities Act.

31

--------------------------------------------------------------------------------

6.12 Affiliate Legends.  Schedule 6.13 to this Agreement sets forth a list of
those Persons who are, in the Company's reasonable judgment, "affiliates" of the
Company within the meaning of Rule 145 promulgated under the Securities Act
("Rule 145 Affiliates").  The Company shall notify Parent in writing regarding
any change in the identity of its Rule 145 Affiliates prior to the Closing
Date.  Parent shall be entitled to issue appropriate stop transfer instructions
to the transfer agent for the Parent Common Shares.

6.13 Notification of Certain Matters.  The Company shall give prompt notice to
Parent, and Parent shall give prompt notice to the Company, of the occurrence,
or failure to occur, of any event, which is in the Company's Knowledge or
Parent's Knowledge, as applicable, and as to which the occurrence or failure to
occur would reasonably be likely to result in the failure of any of the
conditions set forth in Article VII to be satisfied.  The Company shall give
Parent prompt written notice of any material correction to any of the Company
Disclosure Schedules s, as the case may be, from and after the date hereof. 
Parent shall give the Company prompt written notice of any material correction
to any of the Parent Filings, as the case may be, from and after the date
hereof.  Notwithstanding the above, the delivery of any notice pursuant to this
Section 6.14 will not limit or otherwise affect the remedies available hereunder
to the party receiving such notice or the conditions to such party's obligation
to consummate the Merger.

6.14 Section 16 Matters.  Prior to the Effective Time, the Company shall take
all such steps as may be required to cause any dispositions of Company Common
Stock (including derivative securities with respect to Company Common Stock) or
acquisitions of Parent Common Shares (including derivative securities with
respect to Parent Common Shares) resulting from the transactions contemplated by
Article II or Article III by each individual who is subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the Company,
to be exempt under Rule 16b-3 promulgated under the Exchange Act. 

6.15 State Takeover Laws.  Prior to the Effective Time, the Company shall not
take any action to render inapplicable, or to exempt any third Person from, any
state takeover law or state law that purports to limit or restrict business
combinations or the ability to acquire or vote shares of capital stock unless
(i) required to do so by order of a court of competent jurisdiction or (ii) the
Company's Board of Directors has concluded in good faith, after receipt of
advice of its outside legal counsel, that, in light of a Superior Proposal with
respect to it, the failure to take such action is reasonably likely to result in
a breach of its Board of Directors' fiduciary obligations to its shareholders
under applicable Law. The Company and its directors shall take all action
necessary to waive the application of any shareholder rights plan or similar
device or arrangement, commonly or colloquially known as a "poison pill" or
"anti-takeover" plan or any similar plan, device or arrangement that the Company
has adopted or authorized.

6.16 Further Assurances.  At and after the Effective Time, the officers and
directors of the Surviving Corporation will be authorized to execute and
deliver, in the name and on behalf of the Company, any deeds, bills of sale,
assignments or assurances and to take any other actions and do any other things,
in the name and on behalf of the Company, reasonably necessary to vest, perfect
or confirm of record or otherwise in the Surviving Corporation any and all
right, title and interest in, to and under any of the rights, properties or
assets of the Company acquired or to be acquired by the Surviving Corporation as
a result of, or in connection with, the Merger. If, at any time after the
Effective Time, any of the parties hereto reasonably believes or is advised that
any further instruments, deeds, assignments or assurances are reasonably
necessary to consummate the Merger or to carry out the purposes and intent of
this Agreement at or after the Effective Time, then the Company, Parent, the
Surviving Corporation and their respective officers and directors shall execute
and deliver all such proper deeds, assignments, instruments and assurances and
do all other things reasonably necessary to consummate the Merger and to carry
out the purposes and intent of this Agreement.

6.17 Shareholder Litigation.  The Company shall provide prompt oral notice to
the Parent of any litigation brought by any shareholder of the Company against
the Company, any of its subsidiaries and/or any of their respective directors
relating to the Merger and this Agreement. The Company shall give the Parent the
opportunity to participate (at the Parent's expense) in the defense or
settlement of any such litigation, and no such settlement shall be agreed to
without the Parent's prior written consent, which consent shall not be
unreasonably withheld or delayed, except that the Parent shall not be obligated
to consent to any settlement which does not include a full release of Parent and
its affiliates or which imposes an injunction or other equitable relief after
the Effective Time upon Parent or any of its affiliates. Parent shall provide
prompt oral notice to the Company of any litigation brought by any shareholder
of the Parent against the Parent, any of its Subsidiaries and/or any of their
respective directors relating to the Merger and this Agreement. Parent shall
give the Company the opportunity to participate (at the Company's expense) in
the defense or settlement of any such litigation.

32

--------------------------------------------------------------------------------

ARTICLE VII
Conditions Precedent

7.1 Conditions to Each Party's Obligation to Effect the Merger.  The obligation
of each party to effect the Merger is subject to the satisfaction or waiver at
or prior to the Closing of the following conditions:

(a) Shareholder Approval.  Each of the Company Shareholder Approval and Parent
Shareholder Approval shall have been obtained.

(b) Governmental Consents and Approvals.  All filings with, and all consents,
approvals and authorizations of, any Governmental Authority required to be made
or obtained by the Company, Parent or any of their subsidiaries to consummate
the Merger shall have been made or obtained, other than those that if not made
or obtained would not, individually or in the aggregate, have a Material Adverse
Effect on the Company or Parent or the Company and Parent, taken as a whole
(determined, for purposes of this clause with respect to both the Company and
Parent, after giving effect to the Merger).

(c) No Injunctions or Restraints.  No judgment, order, decree, statute, law,
ordinance, rule or regulation, or other legal restraint or prohibition, entered,
enacted, promulgated, enforced or issued by any court or other Governmental
Authority of competent jurisdiction shall be in effect which prohibits,
materially restricts, makes illegal or enjoins the consummation of the
transactions contemplated by this Agreement.

(d) Governmental Action.  No action or proceeding shall be instituted by any
Governmental Authority challenging or seeking to prevent or delay consummation
of or seeking to render unenforceable the Merger, asserting the illegality of
the Merger or any material provision of this Agreement or seeking material
damages in connection with the transactions contemplated hereby which continues
to be outstanding, nor shall any such action be pending.

(e) Form S-4.  The Form S-4 shall have become effective under the Securities
Act, and no stop order or proceedings seeking a stop order shall have been
initiated or, to the Knowledge of the Company or Parent, threatened by the SEC
and Parent shall have received all state securities or "blue sky" authorizations
necessary, if any for the Parent Share Issuance. 

(f) Listing.  The Parent Common Shares issuable pursuant to this Agreement and
the Parent Common Shares issuable upon the conversion of the Parent Preferred
Shares issuable pursuant to this Agreement shall have been approved for listing
on the NASDAQ upon notice of issuance, exercise or conversion, as applicable,
subject, in the case of NASDAQ, to the making of certain prescribed filings as
soon as possible following the Effective Time.

(g) NASDAQ Acceptance.  Parent shall have received the final acceptance of the
NASDAQ in respect of the transactions contemplated by this Agreement.

7.2 Conditions to Obligations of Parent and Merger Sub.  The obligation of
Parent and Merger Sub to effect the Merger is further subject to satisfaction or
waiver at or prior to the Closing of the following conditions:

(a) Except as a result of action expressly permitted under this Agreement or
expressly consented to in writing by Parent pursuant to Section 5.1, (i) the
representations and warranties of the Company contained in this Agreement (other
than the representations and warranties of the Company contained in Sections
3.1, 3.2, 3.3, 3.17, and 3.18) shall be true both when made and as of the
Closing Date, as if made as of such time (except to the extent such
representations and warranties are expressly made as of a certain date, in which
case such representations and warranties shall be true in all respects, as of
such date), except where the failure of such representations and warranties to
be so true (without giving effect to any limitation as to "materiality" or
"Material Adverse Effect" set forth therein) does not have and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company, and (ii) the representations and warranties of
the Company contained in Sections 3.1, 3.2, 3.3, 3.17, and 3.18 shall be true in
all respects both when made and as of the Closing Date, as if made as of such
time (except to the extent such representations and warranties are expressly
made as of a certain date, in which case such representations and warranties
shall be true in all respects, as of such date).

33

--------------------------------------------------------------------------------

(b) The Company shall have performed, or complied with, in all material
respects, all obligations required to be performed or complied with by it under
this Agreement at or prior to the Closing Date.

(c) No Material Adverse Change of the Company shall have occurred since the date
of this Agreement and be continuing.

(d) Parent shall have received an officer's certificate duly executed by each of
the Chief Executive Officer and Chief Financial Officer of the Company to the
effect that the conditions set forth in Sections 7.2(a), (b) and (c) have been
satisfied.

(e) Immediately prior to the Effective Time, the number of issued shares of
Company Common Stock will not exceed 138,500,000 and the number of issued shares
of Company Preferred Stock not exceed 10,000,000.

(f) The total indebtedness of the Company will not exceed the total indebtedness
reflected on the Company's most recent 10K published on or about May 12, 2020.

(g) The Company will have residual cash on hand of not less than US$ $10.00.

(h) Parent shall have completed a private placement financing transaction or SEC
registered offering of shares of Parent Common Stock or Company stock generating
not less than US$15,000,000 of gross proceeds at a mutually agreeable price (the
"Parent Financing Transaction").

7.3 Conditions to Obligations of the Company.  The obligations of the Company to
effect the Merger are further subject to satisfaction or waiver at or prior to
the Closing of the following conditions:

(a) Except as a result of action expressly permitted under this Agreement or
expressly consented to in writing by the Company pursuant to Section 5.1, (i)
the representations and warranties of Parent contained in Sections 4.1, 4.2,
4.3, 4.20 and 4.21 shall be true both when made and as of the Closing Date, as
if made as of such time (except to the extent such representations and
warranties are expressly made as of a certain date, in which case such
representations and warranties shall be true in all respects, as of such date),
except where the failure of such representations and warranties to be so true
(without giving effect to any limitation as to "materiality" or "Material
Adverse Effect" set forth therein) does not have and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
Parent, and (ii) the representations and warranties of Parent contained in
Sections 4.1, 4.2, 4.3, 4.20 and 4.21shall be true in all respects both when
made and as of the Closing Date, as if made as of such time (except to the
extent such representations and warranties are expressly made as of a certain
date, in which case such representations and warranties shall be true in all
respects, as of such date); 

(b) Each of Parent and Merger Sub shall have performed, or complied with, in all
material respects all obligations required to be performed or complied with by
it under this Agreement at or prior to the Closing Date;

(c) No Material Adverse Change of Parent shall have occurred since the date of
this Agreement and be continuing;

(d) The Company shall have received an officer's certificate duly executed by
each of the Chief Executive Officer and Chief Financial Officer of Parent to the
effect that the conditions set forth in Sections 7.3(a), (b) and (c) have been
satisfied; 

(e) Excluding the effect of the Parent Financing Transaction, the number of
issued Parent Common Shares will not exceed 14,000,000 shares on a fully diluted
basis;

(f) Excluding the use of proceeds of the Parent Financing Transaction which may
be used to pay down indebtedness of Parent after the Effective Time, the Parent
shall have a net zero balance sheet;

34

--------------------------------------------------------------------------------

(g) All of the holders of options, warrants or convertible securities of Parent
and the terms of such securities are included in Schedule 7.3(g);

(h) All necessary steps shall have been taken by the Parent to effectuate the
governance matters contemplated by Exhibit A.

ARTICLE VIII
Termination, Amendment and Waiver

8.1 Termination.  This Agreement may be terminated at any time prior to the
Effective Time by action taken or authorized by the Board of Directors of the
terminating party or parties, and (except in the case of Sections 8.1(b)(iii),
8.1(e) or 8.1(f)) whether before or after the Company Shareholder Approval:

(a) by mutual written consent of Parent and the Company, if the Board of
Directors of each so determines;

(b) by written notice of either Parent or the Company (as authorized by the
Board of Directors of Parent or the Company, as applicable):

(i) if the Merger shall not have been consummated by December 31, 2020 (the
"Outside Date"), provided, however, that if (x) the Effective Time has not
occurred by such date by reason of nonsatisfaction of any of the conditions set
forth in Sections 7.1(b), 7.1(c), 7.1(d) or 7.1(e) and (y) all other conditions
set forth in Article VII have been satisfied or waived or are then capable of
being satisfied, then such date shall automatically be extended to February 28,
2021 (which shall then be the "Outside Date"); provided, further that the right
to terminate this Agreement under this Section 8.1(b)(i) shall not be available
to any party whose failure to fulfill in any material respect any obligation of
such party, or satisfy any condition to be satisfied by such party, under this
Agreement has caused or resulted in the failure of the Effective Time to occur
on or before the Outside Date; or

(ii) if a Governmental Authority of competent jurisdiction shall have issued an
order, decree or ruling or taken any other action (including the failure to have
taken an action), in any case having the effect of permanently restraining,
enjoining or otherwise prohibiting the Merger, which order, decree, ruling or
other action is final and nonappealable;

(iii) if Company Shareholder Approval has not been obtained.

(c) by Parent (as authorized by its Board of Directors) upon (i) a breach of any
representation or warranty on the part of the Company set forth in this
Agreement, or if any representation or warranty of the Company shall have become
untrue, in either case such that the conditions set forth in Section 7.2(a)
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue and such inaccuracy in the
Company's representations and warranties has not been or is incapable of being
cured by the Company within 30 calendar days after its receipt of written notice
thereof from Parent or (ii) a failure to perform, or comply with any covenant or
agreement of the Company set forth in this Agreement such that the condition set
forth in Section 7.2(b) would not be satisfied and such failure by the Company
has not been or is incapable of being cured by the Company within 30 calendar
days after its receipt of written notice thereof from Parent;

(d) by the Company (as authorized by its Board of Directors) upon (i) a breach
of any representation or warranty on the part of Parent set forth in this
Agreement, or if any representation or warranty of Parent shall have become
untrue, in either case such that the conditions set forth in Section 7.3(a)
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue and such inaccuracy in
Parent's representations and warranties has not been or is incapable of being
cured by Parent within 30 calendar days after its receipt of written notice
thereof from the Company or (ii) a failure to perform, or comply with any
covenant or agreement of Parent set forth in this Agreement such that the
conditions set forth in Section 7.3(b) would not be satisfied and such breach by
Parent has not been or is incapable of being cured by Parent within 30 calendar
days after its receipt of written notice thereof from the Company;

35

--------------------------------------------------------------------------------

(e) by Parent (as authorized by its Board of Directors), in the event the
Company shall have (i) effected a Change of Recommendation or (ii) failed to
publicly state that the Merger and this Agreement are in the best interest of
the Company's shareholders, within ten Business Days after Parent requests in
writing to such Board of Directors that such action be taken; or (iii) failed to
publicly announce, within ten Business Days after a tender offer or exchange
offer relating to the securities of the Company and, in each case, which is an
Alternative Transaction Proposal, shall have been commenced, a statement
disclosing that the Company's Board of Directors recommends rejection of such
tender or exchange offer; provided that Parent shall no longer be entitled to
terminate this Agreement pursuant to this Section 8.1(e) if the Company
Shareholder Approval has been obtained; or

(f) by the Company, in the event the Company shall have effected a Change of
Recommendation in connection with a determination that an Alternative
Transaction Proposal is Superior Proposal in accordance with the terms of this
Agreement; provided that the Company shall no longer be entitled to terminate
this Agreement pursuant to this Section 8.1(f) if the Company Shareholder
Approval has been obtained.

8.2 Effect of Termination.  In the event of termination of this Agreement as
provided in Section 8.1, this Agreement shall forthwith become void and there
shall be no liability on the part of any of the parties, except that (i) Section
6.2(b), Section 6.5, this Section 8.2, the second sentence of Section 8.3 and
Section 8.4, as well as Article IX shall survive termination of this Agreement
and continue in full force and effect, and (ii) that nothing herein, shall
relieve any party from liability for any willful breach of any representation or
warranty of such party contained herein or any willful breach of any covenant or
agreement of such party contained herein.  No termination of this Agreement
shall affect the obligations of the parties contained in the CA, all of which
obligations shall survive termination of this Agreement in accordance with their
terms.

8.3 Amendment.  Subject to compliance with applicable Law, this Agreement may be
amended by the parties in writing at any time before or after Company
Shareholder Approval; provided, however, that after Company Shareholder
Approval, there may not be, without further approval of shareholders holding a
majority of the Company Common Stock any amendment of this Agreement that
changes the amount or the form of the consideration to be delivered to the
holders of Company Common Stock hereunder, or which by Law or NASDAQ rule
otherwise expressly requires the further approval of such shareholders.  This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto and duly approved by the parties' respective
Boards of Directors or a duly designated committee thereof.

8.4 Extension; Waiver.  At any time prior to the Effective Time, a party may,
subject to the proviso of Section 8.3 (and for this purpose treating any waiver
referred to below as an amendment), (a) extend the time for the performance of
any of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties of the other parties
contained in this Agreement or in any document delivered pursuant to this
Agreement or (c) waive compliance by the other party with any of the agreements
or conditions contained in this Agreement.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  Any extension or waiver
given in compliance with this Section 8.4 or failure to insist on strict
compliance with an obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.

ARTICLE IX
General Provisions

9.1 Nonsurvival of Representations and Warranties.  None of the representations
and warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive the Effective Time.  This Section 9.1 shall not limit
the survival of any covenant or agreement of the parties in the Agreement which
by its terms contemplates performance after the Effective Time.

9.2 Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally, via facsimile (receipt confirmed) or by a nationally recognized
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

(a) if to the Company to:

36

--------------------------------------------------------------------------------

Rainmaker Worldwide Inc.

271 Brock Street
Peterborough, Ontario
K9H 2P8

Attention: Michael O'Connor, Executive Chairman

with a copy (which shall not constitute notice to the Company) to:

Sichenzia Ross Ference LLP

1185 6th Avenue, 37th Floor

New York, New York

10036

Attention: Arthur Marcus
Facsimile: (212) 930-9725

(b) if to Parent or Merger Sub, to:

Sphere 3D Corp.

895 Don Mills Road

Building 2, Suite 900

Toronto, Ontario

M3C 1W3
Attention:  Peter Tassiopoulos, CEO

Fax No: (858) 495-4211

with a copy (which shall not constitute notice to Parent or Merger Sub) to:

Meretsky Law Firm

121 King Street West, Suite 2150

Toronto, Ontario

M5H 3T9

Attention:  Jason D. Meretsky

Facsimile: (416) 943-0811

9.3 Interpretation.  When a reference is made in this Agreement to an Article,
Section or Exhibit, such reference shall be to an Article or Section of, or an
Exhibit to, this Agreement unless otherwise indicated.  Whenever the words
"include," "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation." The words "hereof,"
"herein" and "hereunder" and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  References to a "Person" shall include references to an
individual, corporation, partnership, limited liability company, joint venture,
association, trust, unincorporated organization or other entity.  All terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.  All references to
dollar amounts or to cash shall be to the lawful currency of the United States.

37

--------------------------------------------------------------------------------

9.4 Knowledge.  References to the "Knowledge" of the Company shall mean the
actual knowledge of the executive officers of the Company.  References to the
"Knowledge" of Parent shall mean the actual knowledge of the executive officers
of Parent.

9.5 Counterparts.  This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

9.6 Entire Agreement; No Third-Party Beneficiaries.  This Agreement (including
the CA, the Company Disclosure Schedule, the Parent Disclosure Schedule and the
documents and instruments referred to herein) (a) constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter of this Agreement
and (b) except for the provisions of Section 6.4 (which are intended to benefit
the Indemnified Parties) is not intended to confer upon any Person other than
the parties hereto any rights or remedies.

9.7 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws thereof.

9.8 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by either of the parties hereto without the prior
written consent of the other party.  Any assignment in violation of the
preceding sentence shall be void.  Subject to the preceding two sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

9.9 Consent to Jurisdiction.  Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of any federal or state court located in the
State of Nevada in the event any dispute arises out of this Agreement or any of
the transactions contemplated by this Agreement, (b) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than a federal or state court sitting in the State
of Nevada.

9.10 Headings, etc.  The headings and table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

9.11 Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect, insofar as the foregoing can be accomplished without
materially affecting the economic benefits anticipated by the parties to this
Agreement.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable Law
in an acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

9.12 Failure or Indulgence Not a Waiver; Remedies Cumulative.  No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty or agreement herein, nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or of any other right.  All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

9.13 Waiver of Jury Trial.  EACH OF PARENT, MERGER SUB AND THE COMPANY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF PARENT, MERGER SUB OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

38

--------------------------------------------------------------------------------

9.14 Specific Performance.  The parties agree that irreparable damage would
occur and that the parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any federal or state court located
in the State of Delaware, this being in addition to any other remedy to which
they are entitled at law or in equity.

(Remainder of Page Intentionally Left Blank)

39

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement and Plan of Merger to be executed by their respective officers
thereunto duly authorized, all as of the date first written above.

SPHERE 3D CORP.

By: /s/ Peter Tassiopoulos       

       Name:  Peter Tassiopoulos

       Title:    Chief Executive Officer

RAINMAKER WORLDWIDE INC.

By:  /s/Michael O'Connor                                            

        Name:    Michael O'Connor

        Title:      Executive Chairman

S3D NEVADA INC.

By:  /s/ Peter Tassiopoulos             

        Name:  Peter Tassiopoulos

        Title:    Chief Executive Officer

40

--------------------------------------------------------------------------------

EXHIBIT A

GOVERNANCE MATTERS

(a) Parent shall take all necessary action to cause, effective at the Effective
Time, Michael Skinner to be appointed the Chief Executive Officer of Parent. 

(b) Parent shall take all necessary action to cause, effective at the Effective
Time, the Board of Directors of Parent to consist of five (5) members, four (4)
of whom shall be determined by the Company prior to the Closing and one (1) of
whom shall be an existing member of the Parent's Board of Directors.




--------------------------------------------------------------------------------